Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 1 of 78. PageID #: 329
                     CS II‐IV Prescription Drugs for the Reviewed Benes                    JOINT
                                                                                          EXHIBIT

                                                                                            1
  Bene                     Pharmacist                                       DEA CS
            Rx Fill Date                      Prescription Drug Name                  3:21-cv-00022-JZ
 Initials                    Initials                                      Schedule
 S.B.        3/17/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        3/17/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.        3/19/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        3/19/2016         TJT      OXYMORPHONE HCL ER 20 MG TA       CS‐II
 S.B.        4/18/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        4/18/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.        4/18/2016         TJT      OXYMORPHONE HCL ER 20 MG TA       CS‐II
 S.B.        4/18/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        5/17/2016         TJT      OXYMORPHONE HCL ER 20 MG TA       CS‐II
 S.B.        5/17/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        5/17/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        5/17/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.        6/15/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        6/15/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.        6/15/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        6/16/2016         TJT      OXYMORPHONE HCL ER 20 MG TA       CS‐II
 S.B.        7/14/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        7/14/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.        7/15/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        7/16/2016         TJT      OXYMORPHONE HCL ER 20 MG TA       CS‐II
 S.B.        8/13/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        8/13/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.        8/13/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        8/13/2016         TJT      OXYMORPHONE HCL ER 20 MG TA       CS‐II
 S.B.        9/12/2016         TJT      OXYMORPHONE HCL ER 20 MG TA       CS‐II
 S.B.        9/12/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        9/27/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.        9/27/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.       10/11/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.       10/11/2016         TJT      OXYMORPHONE HCL ER 30 MG TA       CS‐II
 S.B.       10/26/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.       10/26/2016         TJT      OXYMORPHONE HCL ER 30 MG TA       CS‐II
 S.B.       10/26/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.       10/26/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.       11/18/2016         TJT      HYDROCODONE BIT‐HOMATROP SY       CS‐II
 S.B.       11/25/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.       11/25/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.       11/25/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.       11/25/2016         TJT      OXYMORPHONE HCL ER 30 MG TA       CS‐II
 S.B.       12/22/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.       12/22/2016         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.       12/23/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.       12/23/2016         TJT      OXYMORPHONE HCL ER 30 MG TA       CS‐II
 S.B.        1/18/2017         TJT      HYDROCODONE BIT‐HOMATROP SY       CS‐II
 S.B.        1/24/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV

                                         Page 1 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 2 of 78. PageID #: 330
                     CS II‐IV Prescription Drugs for the Reviewed Benes

  Bene                     Pharmacist                                       DEA CS
            Rx Fill Date                      Prescription Drug Name
 Initials                    Initials                                      Schedule
 S.B.        1/24/2017         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        1/24/2017         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        1/24/2017         TJT      OXYMORPHONE HCL ER 30 MG TA       CS‐II
 S.B.        2/20/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.        2/20/2017         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        2/23/2017         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        2/23/2017         TJT      OXYMORPHONE HCL ER 30 MG TA       CS‐II
 S.B.        3/15/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        3/24/2017         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        3/24/2017         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
 S.B.        4/17/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        4/17/2017         TJT      HYDROCODONE BIT‐HOMATROP SY       CS‐II
 S.B.        4/25/2017         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        4/25/2017         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        5/17/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        5/19/2017         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        5/24/2017         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        5/24/2017         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        6/15/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        6/15/2017         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        6/23/2017         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        6/23/2017         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        7/15/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        7/15/2017         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        7/26/2017         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        7/26/2017         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        8/15/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        8/15/2017         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        8/25/2017         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        8/25/2017         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        9/18/2017         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        9/19/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        9/25/2017         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        9/25/2017         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.       10/23/2017         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.       10/23/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        11/1/2017         WJB      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        11/1/2017         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.       11/20/2017         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.       11/22/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.       11/29/2017         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
 S.B.       11/29/2017         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.       11/29/2017         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.       12/22/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.       12/22/2017         TJT      CARISOPRODOL 350 MG TABS          CS‐IV

                                         Page 2 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 3 of 78. PageID #: 331
                     CS II‐IV Prescription Drugs for the Reviewed Benes

  Bene                     Pharmacist                                       DEA CS
            Rx Fill Date                      Prescription Drug Name
 Initials                    Initials                                      Schedule
 S.B.         1/4/2018         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.         1/5/2018         WJB      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        1/24/2018         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        1/24/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.         2/3/2018         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.         2/7/2018         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        2/22/2018         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        2/22/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        2/22/2018         WJB      HYDROCODONE BIT‐HOMATROP SY       CS‐II
 S.B.         3/5/2018         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.         3/9/2018         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        3/22/2018         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        3/23/2018         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.         4/3/2018         TJT      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.         4/3/2018         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        4/20/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        4/20/2018         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.         5/4/2018         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.         5/4/2018         WJB      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        5/19/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        5/23/2018         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.         6/2/2018         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.         6/2/2018         WJB      OXYMORPHONE HCL ER 40 MG TB       CS‐II
 S.B.        6/15/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.         7/2/2018         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.         7/2/2018         WJB      OXYMORPHONE HCL ER 30 MG TA       CS‐II
 S.B.        7/21/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        7/21/2018         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.         8/1/2018         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.         8/1/2018         TJT      OXYMORPHONE HCL ER 20 MG TA       CS‐II
 S.B.        8/20/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        8/20/2018         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        8/22/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
 S.B.        8/31/2018         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        9/20/2018         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
 S.B.        9/24/2018         TJT      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        9/24/2018         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        9/29/2018         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.       10/22/2018         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.       10/22/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.       10/22/2018         WJB      XTAMPZA ER 18 MG CAPSULE          CS‐II
 S.B.       10/29/2018         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.       11/20/2018         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.       11/20/2018         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
 S.B.       11/26/2018         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II

                                         Page 3 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 4 of 78. PageID #: 332
                     CS II‐IV Prescription Drugs for the Reviewed Benes

  Bene                     Pharmacist                                       DEA CS
            Rx Fill Date                      Prescription Drug Name
 Initials                    Initials                                      Schedule
 S.B.       12/20/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.       12/22/2018         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.       12/22/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
 S.B.        1/17/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        1/18/2019         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
 S.B.        1/18/2019         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        2/13/2019         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        2/13/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.        2/18/2019         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
 S.B.        3/14/2019         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        3/19/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
 S.B.        3/19/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        4/10/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.        4/10/2019         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.         5/7/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.         5/8/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.         5/8/2019         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        6/10/2019         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        6/10/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.        6/13/2019         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        7/10/2019         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        7/10/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.        7/19/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.         8/8/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.         8/8/2019         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        8/28/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.         9/7/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.         9/7/2019         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        9/26/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        10/8/2019         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.        10/8/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.       10/15/2019         WJB      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II
 S.B.       10/31/2019         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.       10/31/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        11/7/2019         WJB      OXYCOD‐APAP 10‐325 MG RHODE       CS‐II
 S.B.        11/7/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.        12/5/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
 S.B.        12/5/2019         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.        12/6/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.        12/6/2019         TJT      OXYCOD‐APAP 10‐325 MG RHODE       CS‐II
 S.B.       12/30/2019         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.         1/4/2020         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
 S.B.         1/4/2020         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
 S.B.         2/4/2020         WJB      CARISOPRODOL 350 MG TABS          CS‐IV
 S.B.         3/2/2020         TJT      CARISOPRODOL 350 MG TABS          CS‐IV

                                         Page 4 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 5 of 78. PageID #: 333
                     CS II‐IV Prescription Drugs for the Reviewed Benes

  Bene                     Pharmacist                                       DEA CS
            Rx Fill Date                      Prescription Drug Name
 Initials                    Initials                                      Schedule
 S.B.         3/3/2020         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
 S.B.         3/3/2020         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
 D.B.         2/1/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.         3/2/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.         3/7/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        3/28/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         4/4/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.         4/5/2016         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.         4/5/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        4/27/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         5/3/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         5/5/2016         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.         5/5/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.        5/27/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         6/3/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.         6/3/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         6/4/2016         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        6/25/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         7/5/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.         7/6/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         7/7/2016         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        7/25/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         8/3/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         8/8/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.         8/8/2016         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        8/24/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         9/7/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         9/7/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.        9/12/2016         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        9/23/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.       10/11/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.       10/13/2016         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.       10/13/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.       10/24/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.       10/25/2016         TJT      METHYLPHENIDATE 10 MG TAB         CS‐II
 D.B.       11/14/2016         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.       11/14/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.       11/15/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.       11/22/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.       11/23/2016         TJT      METHYLPHENIDATE 10 MG TAB         CS‐II
 D.B.       12/13/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.       12/14/2016         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.       12/14/2016         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.       12/22/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.       12/23/2016         TJT      METHYLPHENIDATE 10 MG TAB         CS‐II

                                         Page 5 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 6 of 78. PageID #: 334
                     CS II‐IV Prescription Drugs for the Reviewed Benes

  Bene                     Pharmacist                                       DEA CS
            Rx Fill Date                      Prescription Drug Name
 Initials                    Initials                                      Schedule
 D.B.        1/13/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        1/13/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        1/18/2017         TJT      MODAFINIL 200 MG TABS             CS‐IV
 D.B.        1/21/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        1/21/2017         TJT      METHYLPHENIDATE 10 MG TAB         CS‐II
 D.B.        2/20/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        2/20/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        2/20/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        2/21/2017         TJT      METHYLPHENIDATE 10 MG TAB         CS‐II
 D.B.        3/22/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        3/22/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        3/23/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        3/23/2017         TJT      METHYLPHENIDATE 10 MG TAB         CS‐II
 D.B.        4/20/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        4/20/2017         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        4/21/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        4/22/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        5/20/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        5/20/2017         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        5/22/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        5/22/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        6/19/2017         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        6/20/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        6/21/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        6/21/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        7/19/2017         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        7/20/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        7/21/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        7/21/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        8/18/2017         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        8/19/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        8/21/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        8/22/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        9/16/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        9/16/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        9/16/2017         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        9/16/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.       10/16/2017         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.       10/16/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.       10/16/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.       10/16/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.       11/15/2017         WJB      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.       11/15/2017         WJB      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.       11/15/2017         WJB      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.       11/15/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV

                                         Page 6 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 7 of 78. PageID #: 335
                     CS II‐IV Prescription Drugs for the Reviewed Benes

  Bene                     Pharmacist                                       DEA CS
            Rx Fill Date                      Prescription Drug Name
 Initials                    Initials                                      Schedule
 D.B.       12/13/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.       12/15/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.       12/15/2017         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.       12/15/2017         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.         1/9/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        1/13/2018         WJB      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        1/13/2018         WJB      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        1/13/2018         WJB      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        2/12/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        2/13/2018         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        2/13/2018         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        2/13/2018         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        3/12/2018         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        3/12/2018         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        3/12/2018         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        3/12/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         4/9/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         4/9/2018         WJB      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.         4/9/2018         WJB      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.         4/9/2018         WJB      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         5/7/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         5/9/2018         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.         5/9/2018         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         5/9/2018         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.         6/6/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         6/8/2018         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         6/8/2018         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.         6/8/2018         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.         7/5/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         7/7/2018         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.         7/7/2018         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.         7/7/2018         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        7/31/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         8/7/2018         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         8/7/2018         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.         8/7/2018         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        8/31/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         9/6/2018         WJB      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         9/6/2018         WJB      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.         9/6/2018         WJB      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        9/28/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.        10/4/2018         WJB      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.        10/4/2018         WJB      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        10/4/2018         WJB      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.       10/29/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV

                                         Page 7 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 8 of 78. PageID #: 336
                  CS II‐IV Prescription Drugs for the Reviewed Benes

  Bene                 Pharmacist                                        DEA CS
          Rx Fill Date                   Prescription Drug Name
 Initials                Initials                                       Schedule
 D.B.      11/5/2018       WJB    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.      11/5/2018       WJB    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.      11/5/2018       WJB    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.     11/28/2018       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.      12/5/2018       WJB    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.      12/5/2018       WJB    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.      12/5/2018       WJB    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.     12/27/2018       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.       1/3/2019       WJB    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.       1/3/2019       WJB    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.       1/3/2019       WJB    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.      1/28/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.       2/2/2019       WJB    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.       2/2/2019       WJB    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.       2/2/2019       WJB    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.      2/26/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.       3/2/2019       TJT    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.       3/2/2019       TJT    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.       3/2/2019       TJT    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.      3/26/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.       4/1/2019       TJT    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.       4/1/2019       TJT    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.       4/1/2019       TJT    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.       5/1/2019       WJB    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.       5/1/2019       WJB    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.       5/1/2019       WJB    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.      5/14/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.      5/30/2019       WJB    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.      5/30/2019       WJB    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.      6/27/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.       7/1/2019       TJT    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.       7/1/2019       TJT    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.      7/26/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.      7/26/2019       WJB    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.      7/30/2019       WJB    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.      7/30/2019       WJB    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.      8/17/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.       9/3/2019       WJB    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.       9/3/2019       WJB    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.       9/3/2019       WJB    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.      9/23/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
 D.B.      10/3/2019       TJT    METHYLPHENIDATE HCL 20 MG T          CS‐II
 D.B.      10/3/2019       TJT    HYDROCODON‐APAP 7.5‐325              CS‐II
 D.B.      10/3/2019       TJT    FENTANYL 50 MCG/HR PT72              CS‐II
 D.B.      11/2/2019       WJB    FENTANYL 50 MCG/HR PT72              CS‐II

                                    Page 8 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 9 of 78. PageID #: 337
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                      Prescription Drug Name
  Initials                    Initials                                      Schedule
 D.B.         11/2/2019         WJB      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.         11/2/2019         WJB      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.        11/12/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         12/2/2019         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.         12/2/2019         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.         12/2/2019         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        12/31/2019         WJB      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.        12/31/2019         WJB      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.          1/7/2020         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.          1/7/2020         WJB      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.         1/30/2020         WJB      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         1/30/2020         WJB      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.          2/4/2020         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.          2/7/2020         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         2/29/2020         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         2/29/2020         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.          3/4/2020         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 D.B.          3/7/2020         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         3/31/2020         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
 D.B.         3/31/2020         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
 D.B.         3/31/2020         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
 D.B.         3/31/2020         TJT      METHYLPHENIDATE HCL 20 MG T       CS‐II
 L.C.         3/22/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
 L.C.         3/22/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
 L.C.          4/2/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
 L.C.          4/2/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
 L.C.         4/22/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
 L.C.         4/22/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
 L.C.         4/30/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
 L.C.         4/30/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
 L.C.         5/24/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
 L.C.         5/27/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
 L.C.         5/28/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
 L.C.         5/31/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
 L.C.         6/25/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
 L.C.         6/25/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
 L.C.         6/27/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
 L.C.         6/30/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
 L.C.         7/22/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
 L.C.         7/22/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
 L.C.         7/22/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
 L.C.         7/22/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
 L.C.         8/24/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
 L.C.         8/26/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
 L.C.         8/26/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II

                                          Page 9 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 10 of 78. PageID #: 338
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  L.C.         8/30/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
  L.C.         9/23/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
  L.C.         9/23/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         9/23/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
  L.C.         9/23/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.        10/25/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.        10/26/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.        10/28/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
  L.C.        10/28/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
  L.C.        11/23/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.        11/25/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.        11/26/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
  L.C.        11/26/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
  L.C.        12/23/2016         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.        12/26/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.        12/27/2016         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
  L.C.        12/28/2016         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         1/24/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.         1/25/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         1/26/2017         TJT      HYDROMORPHONE HCL ER 12 MG        CS‐II
  L.C.         1/28/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         2/23/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.         2/24/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         2/25/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.         2/27/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         3/24/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.         3/24/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         3/24/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.         3/29/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         4/22/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.         4/22/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.         4/29/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         4/29/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         5/19/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.         5/19/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         5/19/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.         5/19/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         6/17/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         6/17/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.         6/17/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         6/17/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.         7/17/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.         7/17/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         7/17/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.         7/17/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II

                                           Page 10 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 11 of 78. PageID #: 339
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  L.C.         8/16/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.         8/17/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         8/17/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         8/17/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.         9/16/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.         9/16/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         9/16/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         9/16/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.        10/16/2017         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.        10/16/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.        10/16/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.        10/16/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.        11/15/2017         WJB      HYDROMORPH ER 8 MG                CS‐II
  L.C.        11/15/2017         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.        11/15/2017         WJB      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.        11/15/2017         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.        12/15/2017         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.        12/15/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.        12/15/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.        12/15/2017         TJT      FENTANYL CITRATE OTFC 400 M       CS‐II
  L.C.          1/3/2018         WJB      HYDROCO‐IBUPRO 7.5‐200            CS‐II
  L.C.         1/12/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         1/12/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         1/12/2018         WJB      HYDROMORPH ER 8 MG                CS‐II
  L.C.         1/12/2018         WJB      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.          2/8/2018         WJB      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.          2/8/2018         WJB      HYDROMORPH ER 8 MG                CS‐II
  L.C.          2/8/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.          2/8/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         3/10/2018         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.         3/10/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         3/10/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.         3/10/2018         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.          4/9/2018         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.          4/9/2018         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.          4/9/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.          4/9/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  L.C.          5/9/2018         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.          5/9/2018         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.          5/9/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.          5/9/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.          6/8/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.          6/8/2018         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.          6/8/2018         TJT      FENTANYL CITRATE OTFC 800 M       CS‐II
  L.C.          6/8/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II

                                           Page 11 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 12 of 78. PageID #: 340
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  L.C.          7/6/2018         TJT      FENTANYL CITRATE OTFC 400 M       CS‐II
  L.C.          7/6/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.          7/6/2018         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.          7/6/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.          8/3/2018         TJT      FENTANYL CITRATE OTFC 400 M       CS‐II
  L.C.          8/7/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.          8/7/2018         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.          8/7/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.          9/4/2018         WJB      FENTANYL CITRATE OTFC 400 M       CS‐II
  L.C.          9/6/2018         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.          9/6/2018         WJB      HYDROMORPH ER 8 MG                CS‐II
  L.C.          9/6/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         10/4/2018         WJB      FENTANYL CITRATE OTFC 400 M       CS‐II
  L.C.         10/6/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         10/6/2018         WJB      HYDROMORPH ER 8 MG                CS‐II
  L.C.         10/6/2018         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.         11/5/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         11/5/2018         WJB      HYDROMORPH ER 8 MG                CS‐II
  L.C.         11/5/2018         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.         11/5/2018         WJB      FENTANYL CITRATE OTFC 400 M       CS‐II
  L.C.         12/5/2018         WJB      FENTANYL CITRATE OTFC 400 M       CS‐II
  L.C.        12/12/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.        12/17/2018         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.        12/22/2018         WJB      HYDROMORPH ER 8 MG                CS‐II
  L.C.          1/4/2019         WJB      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         1/11/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         1/19/2019         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.         1/30/2019         WJB      HYDROMORPH ER 8 MG                CS‐II
  L.C.          2/1/2019         WJB      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.          2/9/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         2/19/2019         TJT      OXYCODONE HCL 10 MG TABS          CS‐II
  L.C.          3/1/2019         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.          3/1/2019         TJT      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         3/12/2019         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         3/21/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  L.C.          4/2/2019         TJT      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.          4/2/2019         TJT      HYDROMORPH ER 8 MG                CS‐II
  L.C.         4/12/2019         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         4/20/2019         TJT      OXYCODONE HCL 10 MG TABS          CS‐II
  L.C.          5/1/2019         WJB      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         5/11/2019         WJB      HYDROMORPHONE HCL ER 8 MG T       CS‐II
  L.C.         5/11/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         5/13/2019         TJT      OXYCODONE HCL 10 MG TABS          CS‐II
  L.C.         5/31/2019         WJB      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         6/12/2019         TJT      METHADONE HCL 10 MG TABLET        CS‐II

                                           Page 12 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 13 of 78. PageID #: 341
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  L.C.         6/20/2019         TJT      OXYCODONE HCL 10 MG TABS          CS‐II
  L.C.         6/24/2019         TJT      HYDROMORPHONE HCL ER 8 MG T       CS‐II
  L.C.         6/28/2019         TJT      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         7/12/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.         7/20/2019         TJT      OXYCODONE HCL 10 MG TABS          CS‐II
  L.C.         7/24/2019         WJB      HYDROMORPHONE HCL ER 8 MG T       CS‐II
  L.C.         7/25/2019         WJB      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         8/23/2019         TJT      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         9/13/2019         TJT      ESZOPICLONE 3 MG TABS             CS‐IV
  L.C.         9/24/2019         WJB      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         9/24/2019         WJB      HYDROMORPHONE HCL ER 8 MG T       CS‐II
  L.C.         9/27/2019         TJT      OXYCODONE HCL 10 MG TABS          CS‐II
  L.C.         9/27/2019         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  L.C.        10/24/2019         WJB      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.        11/22/2019         WJB      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.        11/26/2019         TJT      OXYCODONE HCL 10 MG TABS          CS‐II
  L.C.        12/21/2019         TJT      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         1/18/2020         TJT      FENTANYL CITRATE OTFC 200 M       CS‐II
  L.C.         2/25/2020         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  L.C.         2/25/2020         WJB      FENTANYL CITRATE OTFC 200 M       CS‐II
  E.C.         3/10/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         3/30/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         3/30/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.          4/7/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         4/29/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         4/29/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.          5/5/2016         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  E.C.          5/5/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         5/28/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         5/28/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.          6/1/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         6/29/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         6/29/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         6/30/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         7/27/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         7/29/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         7/29/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         8/24/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         8/29/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         8/29/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         9/20/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         9/30/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         9/30/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.        10/18/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        10/31/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II

                                           Page 13 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 14 of 78. PageID #: 342
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  E.C.       10/31/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.       11/14/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        12/1/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.        12/1/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.       12/14/2016         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.       12/30/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.       12/30/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        1/11/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        1/30/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        1/30/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.        2/10/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         3/3/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         3/3/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         3/9/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         4/1/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         4/1/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         4/7/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         5/3/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         5/3/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         5/8/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         6/5/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         6/5/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         6/6/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         7/6/2017         TJT      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.         7/6/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         7/6/2017         TJT      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.         7/6/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         7/6/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        7/17/2017         TJT      TRIAZOLAM 0.25MG TABLET           CS‐IV
  E.C.         8/4/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         8/7/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         8/7/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        8/16/2017         TJT      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        8/16/2017         TJT      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.         9/7/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         9/7/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.         9/7/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        9/12/2017         TJT      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        9/12/2017         TJT      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        10/4/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        10/9/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.        10/9/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        11/2/2017         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        11/7/2017         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        11/7/2017         WJB      AMPHET SALTS 10 MG TABS           CS‐II

                                          Page 14 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 15 of 78. PageID #: 343
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  E.C.        11/8/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.        11/8/2017         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        12/4/2017         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        12/8/2017         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        12/8/2017         WJB      OXYCODONE HCL 5 MG TABS           CS‐II
  E.C.       12/20/2017         TJT      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.       12/20/2017         TJT      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.         1/2/2018         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        1/16/2018         WJB      FENTANYL 12 MCG/HR PATCH          CS‐II
  E.C.        1/30/2018         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        2/13/2018         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        2/16/2018         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        2/16/2018         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        2/27/2018         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        3/17/2018         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        3/27/2018         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        4/11/2018         TJT      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        4/11/2018         TJT      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        4/18/2018         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        4/26/2018         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        5/18/2018         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        5/25/2018         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         6/5/2018         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.         6/5/2018         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        6/15/2018         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        6/21/2018         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        7/16/2018         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        7/16/2018         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        7/19/2018         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        7/19/2018         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        7/30/2018         TJT      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.        8/16/2018         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        8/16/2018         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        8/16/2018         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        8/16/2018         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        9/19/2018         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        9/19/2018         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        9/29/2018         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        9/29/2018         WJB      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.        9/29/2018         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.       10/17/2018         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.       10/22/2018         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.       11/13/2018         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.       11/21/2018         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.       11/28/2018         WJB      AMPHET SALTS 20 MG TABS           CS‐II

                                          Page 15 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 16 of 78. PageID #: 344
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  E.C.       11/28/2018         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.       11/28/2018         WJB      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.       12/10/2018         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.       12/21/2018         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.       12/27/2018         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.       12/27/2018         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.         1/8/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        1/21/2019         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         2/4/2019         WJB      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.         2/4/2019         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.         2/4/2019         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.         2/4/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        2/20/2019         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         3/4/2019         TJT      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.         3/4/2019         TJT      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.         3/4/2019         WJB      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.         3/4/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        3/25/2019         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         4/4/2019         TJT      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.         4/4/2019         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         4/4/2019         TJT      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.         4/4/2019         TJT      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        4/24/2019         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         5/1/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         5/1/2019         WJB      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.         5/1/2019         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.         5/1/2019         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        5/23/2019         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        5/29/2019         WJB      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.        5/29/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        5/29/2019         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        5/29/2019         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        6/25/2019         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        6/25/2019         TJT      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.        6/25/2019         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.         7/1/2019         TJT      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.         7/1/2019         TJT      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        7/24/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        7/26/2019         WJB      FENTANYL 25 MCG/HR PT72           CS‐II
  E.C.        8/15/2019         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  E.C.        8/15/2019         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  E.C.        8/15/2019         WJB      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.        8/21/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        8/22/2019         WJB      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II
  E.C.        9/11/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV

                                          Page 16 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 17 of 78. PageID #: 345
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  E.C.        9/24/2019         WJB      CLONAZEPAM 0.5 MG TABLET          CS‐IV
  E.C.       10/28/2019         TJT      CLONAZEPAM 0.5 MG TABS            CS‐IV
  E.C.       11/12/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.        12/9/2019         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         1/6/2020         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         2/4/2020         TJT      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.C.         3/2/2020         WJB      ZOLPIDEM TART ER 12.5 MG TA       CS‐IV
  E.H.        3/18/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        3/18/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        3/18/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        3/18/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        4/14/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        4/14/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        4/14/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        4/14/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        5/12/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        5/12/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        5/12/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        5/12/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        6/13/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        6/13/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        6/13/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        6/13/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        7/14/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        7/14/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        7/14/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        7/14/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        8/11/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        8/11/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        8/11/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        8/11/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.         9/8/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.         9/8/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.         9/8/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         9/8/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        10/5/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        10/5/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        10/5/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        10/5/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        11/4/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        11/4/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        11/4/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        11/4/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.       11/30/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.       11/30/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II

                                          Page 17 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 18 of 78. PageID #: 346
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  E.H.        12/1/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        12/1/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.       12/28/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.       12/28/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.       12/28/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.       12/28/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        1/25/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        1/25/2017         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.        1/25/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        1/25/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        2/23/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        2/23/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        2/23/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        2/23/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        3/23/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        3/23/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        3/23/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        3/23/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        4/25/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        4/25/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        4/25/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        4/25/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        5/24/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        5/24/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        5/24/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        5/24/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        6/21/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        6/21/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        6/21/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        6/21/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        7/20/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        7/20/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        7/20/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        7/20/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        8/17/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        8/17/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        8/17/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        8/17/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         9/1/2017         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  E.H.        9/14/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        9/14/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        9/14/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        9/14/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.       10/13/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.       10/13/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II

                                          Page 18 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 19 of 78. PageID #: 347
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  E.H.       10/13/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.       10/13/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        11/9/2017         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        11/9/2017         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        11/9/2017         WJB      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        11/9/2017         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.       12/14/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.       12/14/2017         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.       12/14/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.       12/14/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        1/15/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        1/15/2018         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        1/15/2018         WJB      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        1/15/2018         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        2/12/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        2/12/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        2/12/2018         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  E.H.        2/12/2018         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        3/12/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        3/12/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        3/12/2018         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.        3/12/2018         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.         4/9/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        4/12/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        4/12/2018         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.        4/12/2018         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.         5/7/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        5/11/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        5/11/2018         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.        5/11/2018         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.         6/7/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.         6/7/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         6/7/2018         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.         6/7/2018         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  E.H.         7/5/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.         7/5/2018         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.         7/5/2018         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.         7/5/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         8/2/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.         8/2/2018         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         8/2/2018         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.         8/2/2018         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        8/30/2018         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.        8/30/2018         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        8/30/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV

                                          Page 19 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 20 of 78. PageID #: 348
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  E.H.        8/30/2018         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        9/25/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        9/28/2018         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.        9/28/2018         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.        9/28/2018         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  E.H.       10/25/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.       10/25/2018         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.       10/25/2018         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.       10/25/2018         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.       11/29/2018         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.       11/29/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.       11/29/2018         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.       11/29/2018         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         1/2/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.         1/2/2019         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.         1/2/2019         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         1/2/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        1/30/2019         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.        1/30/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        1/30/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        1/30/2019         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         3/1/2019         WJB      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         3/1/2019         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.         3/1/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.         3/1/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.         4/3/2019         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.         4/3/2019         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.         4/3/2019         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  E.H.         4/3/2019         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        4/30/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  E.H.        4/30/2019         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.        4/30/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.         5/1/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        5/30/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  E.H.        5/30/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        5/30/2019         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  E.H.        5/30/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        6/27/2019         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        6/27/2019         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        6/27/2019         TJT      OXYCODONE HCL 10 MG TABS          CS‐II
  E.H.        6/27/2019         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  E.H.        7/26/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        7/26/2019         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  E.H.        7/26/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  E.H.        7/26/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV

                                          Page 20 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 21 of 78. PageID #: 349
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  E.H.         8/29/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.         8/29/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.         8/29/2019         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  E.H.         8/29/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  E.H.         9/26/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.         9/26/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.         9/26/2019         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  E.H.         9/26/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  E.H.        10/24/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  E.H.        10/24/2019         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  E.H.        10/24/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        10/24/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        11/21/2019         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  E.H.        11/21/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.        11/21/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        11/21/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  E.H.        12/20/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  E.H.        12/20/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  E.H.        12/20/2019         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  E.H.        12/20/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  E.H.         1/23/2020         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  L.H‐A.      12/29/2015         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       1/28/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       2/29/2016         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.       2/29/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       3/30/2016         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       3/30/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       3/30/2016         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.       4/29/2016         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.       5/10/2016         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       5/10/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       5/10/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       5/10/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  L.H‐A.       6/14/2016         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.       6/14/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       6/14/2016         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       7/11/2016         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       7/11/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       7/11/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  L.H‐A.       7/11/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        8/9/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       8/12/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  L.H‐A.       8/12/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       9/12/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       9/12/2016         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV

                                           Page 21 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 22 of 78. PageID #: 350
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  L.H‐A.       9/12/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       9/12/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  L.H‐A.       10/8/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.      10/21/2016         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.      11/10/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.      11/10/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  L.H‐A.      11/10/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.      11/17/2016         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       12/9/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.      12/12/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.      12/12/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  L.H‐A.      12/12/2016         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.      12/14/2016         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       1/10/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       1/10/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.       1/12/2017         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.        2/9/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.       2/10/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       2/10/2017         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  L.H‐A.       2/10/2017         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        3/9/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        3/9/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        3/9/2017         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        3/9/2017         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  L.H‐A.        4/6/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        4/6/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        4/6/2017         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        4/6/2017         TJT      OXYCODONE HCL ER 60 MG TAB        CS‐II
  L.H‐A.        5/4/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        5/4/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        5/4/2017         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        5/4/2017         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        6/5/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        6/5/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        6/5/2017         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        6/5/2017         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       6/16/2017         TJT      DIAZEPAM 2 MG TABLET              CS‐IV
  L.H‐A.        7/3/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        7/3/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        7/6/2017         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        7/7/2017         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       7/31/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        8/3/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        8/3/2017         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.       8/11/2017         TJT      OXYCONTIN 60 MG TABLET            CS‐II

                                           Page 22 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 23 of 78. PageID #: 351
                   CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                 Pharmacist                                       DEA CS
            Rx Fill Date                   Prescription Drug Name
   Initials                Initials                                      Schedule
  L.H‐A.     8/30/2017       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  L.H‐A.      9/7/2017       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.      9/7/2017       TJT    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.      9/7/2017       TJT    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.      9/7/2017       TJT    PHENTERMINE 37.5 MG TABLET          CS‐IV
  L.H‐A.     10/5/2017       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.     10/5/2017       TJT    PHENTERMINE 37.5 MG TABLET          CS‐IV
  L.H‐A.     10/5/2017       TJT    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.     10/9/2017       TJT    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.     11/6/2017       WJB    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.     11/6/2017       WJB    PHENTERMINE 37.5 MG TABLET          CS‐IV
  L.H‐A.     11/6/2017       WJB    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.     11/6/2017       WJB    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.     12/5/2017       WJB    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  L.H‐A.     12/5/2017       WJB    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.     12/5/2017       WJB    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.     12/5/2017       WJB    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.      1/3/2018       WJB    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  L.H‐A.      1/3/2018       WJB    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.      1/3/2018       WJB    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.      1/3/2018       WJB    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.      2/1/2018       TJT    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.      2/1/2018       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.      2/1/2018       TJT    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.      3/1/2018       WJB    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.      3/3/2018       WJB    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.      3/3/2018       WJB    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.      4/2/2018       WJB    DIAZEPAM 10 MG TABLET               CS‐IV
  L.H‐A.      4/2/2018       TJT    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.      4/2/2018       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.      4/3/2018       WJB    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.      5/1/2018       TJT    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.      5/1/2018       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  L.H‐A.      5/1/2018       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.      5/1/2018       TJT    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.      5/9/2018       WJB    DIAZEPAM 10 MG TABLET               CS‐IV
  L.H‐A.      6/4/2018       TJT    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.      6/4/2018       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  L.H‐A.      6/4/2018       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.      6/4/2018       TJT    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.      7/2/2018       TJT    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.      7/2/2018       TJT    OXYCONTIN 60 MG TABLET              CS‐II
  L.H‐A.      7/2/2018       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  L.H‐A.     7/31/2018       TJT    DIAZEPAM 5 MG TABS                  CS‐IV
  L.H‐A.     7/31/2018       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV

                                     Page 23 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 24 of 78. PageID #: 352
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  L.H‐A.        8/2/2018         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        8/8/2018         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       8/27/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        9/4/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        9/4/2018         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        9/4/2018         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       9/14/2018         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       10/2/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       10/2/2018         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       10/2/2018         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       10/2/2018         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.      10/29/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.      10/29/2018         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.      10/29/2018         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.      10/29/2018         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.      11/26/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       12/3/2018         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.       12/3/2018         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       12/3/2018         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.        1/3/2019         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        1/3/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        1/3/2019         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        1/8/2019         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.        2/4/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        2/4/2019         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.        2/4/2019         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        2/4/2019         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        3/4/2019         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.        3/4/2019         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        3/4/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        3/7/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       3/14/2019         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        4/2/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        4/2/2019         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        4/8/2019         TJT      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       4/11/2019         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       4/29/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.       4/29/2019         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.       4/29/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        5/6/2019         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.        5/8/2019         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       5/31/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       5/31/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        6/3/2019         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        6/4/2019         TJT      OXYCONTIN 60 MG TABLET            CS‐II

                                           Page 24 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 25 of 78. PageID #: 353
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  L.H‐A.        7/2/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        7/2/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        7/3/2019         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        7/3/2019         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        8/1/2019         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        8/1/2019         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        8/1/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       8/16/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.        9/3/2019         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        9/3/2019         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.        9/3/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.       9/13/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.       10/1/2019         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       10/1/2019         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.       10/1/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.      10/11/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  L.H‐A.      10/17/2019         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.      10/29/2019         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.      10/29/2019         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.      10/29/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.      11/12/2019         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.      11/26/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.      12/10/2019         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.      12/27/2019         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.      12/27/2019         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.        1/3/2020         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        1/7/2020         WJB      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       1/30/2020         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       1/30/2020         WJB      OXYCODONE W/APAP 5/325 TAB        CS‐II
  L.H‐A.       1/30/2020         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        2/4/2020         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       2/27/2020         WJB      PHENTERMINE 37.5 MG TABLET        CS‐IV
  L.H‐A.       2/27/2020         WJB      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  L.H‐A.       2/27/2020         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  L.H‐A.        3/3/2020         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  L.H‐A.       3/26/2020         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  J.J.         2/17/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         3/15/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         3/15/2016         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         3/15/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.          4/8/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  J.J.         4/12/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         4/12/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         4/12/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
  J.J.         4/19/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II

                                           Page 25 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 26 of 78. PageID #: 354
                   CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                 Pharmacist                                       DEA CS
            Rx Fill Date                  Prescription Drug Name
   Initials                Initials                                      Schedule
  J.J.       4/19/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       4/26/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       4/26/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.        5/3/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.        5/3/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       5/10/2016       TJT    ALPRAZOLAM 1 MG TABS                CS‐IV
  J.J.       5/10/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       5/10/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       5/17/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       5/17/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       5/24/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       5/24/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       5/31/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       5/31/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.        6/7/2016       TJT    ALPRAZOLAM 1 MG TABS                CS‐IV
  J.J.        6/7/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.        6/7/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       6/14/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       6/14/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       6/21/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       6/21/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       6/28/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       6/28/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.        7/5/2016       TJT    ALPRAZOLAM 1 MG TABS                CS‐IV
  J.J.        7/5/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.        7/5/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       7/12/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       7/12/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       7/19/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       7/19/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       7/26/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       7/26/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.        8/2/2016       TJT    ALPRAZOLAM 1 MG TABS                CS‐IV
  J.J.        8/2/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.        8/2/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       8/16/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       8/16/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       8/30/2016       TJT    ALPRAZOLAM 1 MG TABS                CS‐IV
  J.J.       8/30/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       8/30/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       9/13/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       9/13/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       9/27/2016       TJT    METHADONE HCL 10 MG TABLET          CS‐II
  J.J.       9/27/2016       TJT    OXYCODONE HCL 15 MG TABLET          CS‐II
  J.J.       9/27/2016       TJT    ALPRAZOLAM 1 MG TABS                CS‐IV

                                     Page 26 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 27 of 78. PageID #: 355
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  J.J.        10/11/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        10/11/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
  J.J.        10/25/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.        10/25/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
  J.J.        10/25/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         11/8/2016         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
  J.J.         11/8/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        11/22/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.        11/22/2016         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        11/22/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         12/6/2016         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         12/6/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        12/19/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.        12/20/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        12/20/2016         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.          1/3/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.          1/3/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         1/17/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         1/17/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         1/17/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         1/31/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         1/31/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         2/14/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         2/14/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         2/14/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         2/28/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         2/28/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         3/14/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         3/14/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         3/14/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         3/28/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         3/28/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         4/11/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         4/11/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         4/11/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         4/25/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         4/25/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          5/9/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.          5/9/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          5/9/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         5/23/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         5/23/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          6/6/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.          6/6/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          6/6/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II

                                           Page 27 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 28 of 78. PageID #: 356
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  J.J.         6/20/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         6/20/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          7/3/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.          7/3/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          7/3/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         7/18/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         7/18/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         7/31/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.          8/1/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.          8/1/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         8/15/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         8/15/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         8/29/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         8/29/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         8/29/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         9/12/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         9/12/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         9/25/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         9/26/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         9/26/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        10/10/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        10/10/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        10/23/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.        10/24/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        10/24/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         11/7/2017         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         11/7/2017         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        11/20/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.        11/21/2017         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        11/21/2017         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         12/5/2017         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         12/5/2017         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        12/18/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.        12/19/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        12/19/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          1/2/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          1/2/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         1/16/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         1/16/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         1/16/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         1/30/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         1/30/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         2/13/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         2/13/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         2/13/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II

                                           Page 28 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 29 of 78. PageID #: 357
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  J.J.         2/27/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         2/27/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         3/12/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         3/13/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         3/13/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         3/27/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         3/27/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          4/9/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         4/10/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         4/10/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         4/24/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         4/24/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          5/7/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.          5/8/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.          5/8/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         5/22/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         5/22/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.          6/4/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.          6/5/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          6/5/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         6/19/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         6/19/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          7/3/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.          7/3/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.          7/3/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         7/17/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         7/17/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         7/31/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         7/31/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         7/31/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         8/14/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         8/14/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         8/27/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         8/28/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         8/28/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         9/11/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         9/11/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         9/25/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         9/25/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         9/25/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         10/9/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         10/9/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        10/23/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.        10/23/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        10/23/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II

                                           Page 29 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 30 of 78. PageID #: 358
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  J.J.         11/6/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         11/6/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        11/19/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.        11/20/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        11/20/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         12/4/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         12/4/2018         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        12/18/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.        12/18/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.        12/18/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        12/31/2018         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.        12/31/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         1/14/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         1/15/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         1/15/2019         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         2/11/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  J.J.         2/11/2019         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         2/12/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         2/14/2019         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         2/27/2019         WJB      OXYCODONE HCL 15 MG TABS          CS‐II
  J.J.         2/27/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  J.J.         3/11/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       3/16/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       3/16/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       3/16/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.       3/26/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       4/13/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.       4/13/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       4/13/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       4/22/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       5/11/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       5/11/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       5/11/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.       5/24/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.        6/8/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.        6/8/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.        6/8/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       6/20/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.        7/6/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.        7/6/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.        7/6/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       7/21/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.        8/3/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.        8/3/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.        8/3/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II

                                           Page 30 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 31 of 78. PageID #: 359
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  M.J‐P.      8/22/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      8/31/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      8/31/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      8/31/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      9/19/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      9/28/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      9/28/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      9/28/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     10/17/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     10/26/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     10/26/2016         TJT      OXYCODONE HCL ER 30 MG TAB        CS‐II
  M.J‐P.     10/26/2016         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  M.J‐P.     11/16/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     11/23/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     11/23/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.     11/23/2016         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  M.J‐P.     12/13/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     12/21/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     12/21/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.     12/21/2016         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      1/11/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      1/18/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      1/18/2017         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      1/18/2017         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.       2/7/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      2/15/2017         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      2/15/2017         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      2/15/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       3/6/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      3/15/2017         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      3/15/2017         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      3/15/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      3/15/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      4/12/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      4/12/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  M.J‐P.      4/12/2017         TJT      OXYCODONE HCL ER 30 MG TAB        CS‐II
  M.J‐P.      4/12/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      5/10/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      5/10/2017         TJT      OXYCODONE HCL ER 30 MG TAB        CS‐II
  M.J‐P.      5/10/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  M.J‐P.      5/10/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       6/7/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       6/7/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       6/7/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  M.J‐P.       6/7/2017         TJT      OXYCODONE HCL ER 30 MG TAB        CS‐II

                                          Page 31 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 32 of 78. PageID #: 360
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  M.J‐P.       7/5/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      7/10/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  M.J‐P.      7/10/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      7/10/2017         TJT      OXYCODONE HCL ER 30 MG TAB        CS‐II
  M.J‐P.       8/2/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       8/6/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  M.J‐P.       8/6/2017         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       8/6/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      8/30/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      8/30/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       9/5/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  M.J‐P.       9/5/2017         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      9/27/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      9/27/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      9/27/2017         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      9/28/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  M.J‐P.     10/25/2017         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.     10/25/2017         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.     10/25/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     10/25/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.J‐P.     11/22/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     11/22/2017         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.     11/22/2017         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.     11/22/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     12/20/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     12/20/2017         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.     12/20/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     12/20/2017         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      1/17/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      1/17/2018         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      1/17/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      1/17/2018         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      2/14/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      2/14/2018         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      2/14/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      2/14/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      3/14/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      3/14/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      3/14/2018         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      3/14/2018         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      4/11/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      4/11/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      4/11/2018         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      4/11/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       5/9/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV

                                          Page 32 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 33 of 78. PageID #: 361
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  M.J‐P.       5/9/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       5/9/2018         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       5/9/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.       6/5/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       6/5/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       6/5/2018         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       6/5/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.       7/2/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       7/2/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.       7/2/2018         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       7/2/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      7/31/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      7/31/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      7/31/2018         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      7/31/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      8/28/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      8/28/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      8/28/2018         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      8/28/2018         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      9/25/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      9/25/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      9/25/2018         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.      9/25/2018         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.     10/23/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     10/23/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     10/23/2018         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.     10/23/2018         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.     10/25/2018         WJB      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
  M.J‐P.     11/20/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     11/20/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.     11/20/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     11/20/2018         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.     12/18/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     12/18/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  M.J‐P.     12/18/2018         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.     12/18/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      1/15/2019         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      1/15/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      1/17/2019         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      2/12/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      2/12/2019         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.      2/12/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      3/12/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      3/12/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      3/12/2019         WJB      OXYCONTIN 30 MG TABLET            CS‐II

                                          Page 33 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 34 of 78. PageID #: 362
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  M.J‐P.       4/9/2019         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       4/9/2019         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       4/9/2019         TJT      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       5/7/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       5/7/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       5/7/2019         WJB      OXYCONTIN 30 MG TABLET            CS‐II
  M.J‐P.       6/4/2019         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.       6/4/2019         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       6/4/2019         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  M.J‐P.       6/4/2019         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.J‐P.       7/2/2019         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.J‐P.       7/2/2019         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.       7/2/2019         TJT      OXYCOD‐APAP 10‐325 MG TABS        CS‐II
  M.J‐P.      7/30/2019         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  M.J‐P.      7/30/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      7/30/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.J‐P.      7/30/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      8/27/2019         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  M.J‐P.      8/27/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      8/27/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.J‐P.      8/27/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      9/24/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      9/24/2019         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  M.J‐P.      9/24/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      9/24/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.J‐P.     10/22/2019         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     10/22/2019         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     10/22/2019         TJT      OXYCODONE HCL ER 40 MG T12A       CS‐II
  M.J‐P.     10/22/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.J‐P.     11/19/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     11/19/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     11/19/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.J‐P.     11/19/2019         WJB      OXYCODONE HCL ER 40 MG T12A       CS‐II
  M.J‐P.     12/17/2019         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.     12/17/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.     12/17/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.J‐P.     12/17/2019         WJB      OXYCODONE HCL ER 40 MG T12A       CS‐II
  M.J‐P.      1/14/2020         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      1/14/2020         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      1/14/2020         WJB      OXYCODONE HCL ER 40 MG T12A       CS‐II
  M.J‐P.      1/14/2020         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.J‐P.      2/11/2020         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      2/11/2020         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      2/11/2020         WJB      OXYCODONE HCL ER 40 MG T12A       CS‐II
  M.J‐P.      3/10/2020         WJB      OXYCODONE HCL ER 40 MG T12A       CS‐II

                                          Page 34 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 35 of 78. PageID #: 363
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  M.J‐P.      3/10/2020         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.J‐P.      3/10/2020         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  M.J‐P.      3/10/2020         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  M.K.        3/16/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        3/16/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
  M.K.        3/16/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        4/13/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        4/13/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        4/13/2016         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        5/11/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        5/11/2016         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        5/11/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         6/8/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.         6/8/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         6/8/2016         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         7/6/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.         7/6/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         7/6/2016         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         8/3/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.         8/3/2016         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         8/3/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        8/31/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        8/31/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        8/31/2016         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       10/26/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.       10/26/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       10/26/2016         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       11/23/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.       11/23/2016         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       11/23/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       12/21/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.       12/21/2016         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       12/21/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        1/18/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        1/18/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        1/18/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        2/15/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        2/15/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        2/15/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        3/15/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        3/15/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        3/15/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        4/12/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        4/12/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        4/12/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV

                                          Page 35 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 36 of 78. PageID #: 364
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  M.K.        5/10/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        5/10/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        5/10/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         6/7/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.         6/7/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         6/7/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         7/5/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.         7/5/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         7/5/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         8/2/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.         8/2/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         8/2/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        8/30/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        8/30/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        8/30/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        9/28/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  M.K.        9/28/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        9/28/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       10/25/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  M.K.       10/25/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       10/25/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       11/22/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.       11/22/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       11/22/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       12/20/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.       12/20/2017         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       12/20/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        1/17/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        1/17/2018         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        1/17/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        2/14/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        2/14/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        2/14/2018         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        3/14/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        3/14/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        3/14/2018         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        4/11/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        4/11/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        4/11/2018         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         5/9/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.         5/9/2018         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         5/9/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         5/9/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         6/5/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.         6/5/2018         TJT      MORPHINE IR 15 MG TAB             CS‐II

                                          Page 36 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 37 of 78. PageID #: 365
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  M.K.         6/5/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         6/5/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        6/29/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        6/29/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        6/29/2018         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        6/29/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        7/26/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        7/26/2018         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        7/26/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        8/23/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        8/23/2018         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        8/23/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        8/23/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        9/19/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        9/19/2018         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        9/19/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        9/21/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       10/17/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       10/17/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.       10/17/2018         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       10/17/2018         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       11/14/2018         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       11/14/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       11/14/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       11/14/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.       12/12/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       12/12/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       12/13/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.         1/9/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         1/9/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         1/9/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.         1/9/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         2/6/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         2/6/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.         2/6/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         2/6/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         3/6/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         3/6/2019         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         3/6/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.         3/6/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         4/4/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         4/4/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         4/4/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.         4/4/2019         TJT      MORPHINE IR 15 MG TAB             CS‐II
  M.K.         5/1/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II

                                          Page 37 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 38 of 78. PageID #: 366
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  M.K.         5/1/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.         5/1/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.         5/1/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        5/29/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        5/29/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        5/29/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        5/29/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        6/26/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        6/26/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        6/26/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        6/26/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        7/24/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        7/24/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        7/24/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        7/24/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        8/28/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        8/28/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        8/28/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        8/28/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        9/25/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        9/25/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        9/25/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        9/25/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       10/23/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       10/23/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       10/23/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       10/23/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.       11/20/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       11/20/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.       11/20/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       11/20/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       12/18/2019         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.       12/18/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.       12/18/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.       12/18/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        1/15/2020         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        1/15/2020         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        1/15/2020         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        1/15/2020         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.        2/12/2020         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        2/12/2020         WJB      MORPHINE IR 15 MG TAB             CS‐II
  M.K.        2/12/2020         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  M.K.         3/3/2020         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        3/11/2020         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  M.K.        3/11/2020         WJB      DIAZEPAM 10 MG TABLET             CS‐IV

                                          Page 38 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 39 of 78. PageID #: 367
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  M.K.        3/11/2020         WJB      MORPHINE SULF 15 MG TABS          CS‐II
  M.K.        3/11/2020         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  K.K.        4/13/2016         TJT      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II
  K.K.        4/19/2016         TJT      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II
  K.K.        5/19/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  K.K.        5/20/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        5/24/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.         6/8/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        6/19/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        6/20/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.         7/6/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        7/19/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        7/25/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.         8/2/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.         8/2/2016         TJT      FENTANYL 25 MCG/HR PT72           CS‐II
  K.K.        8/16/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        8/16/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
  K.K.        8/29/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        8/29/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
  K.K.        9/12/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
  K.K.        9/12/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        9/26/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        9/26/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
  K.K.       10/10/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.       10/13/2016         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  K.K.       10/18/2016         TJT      FENTANYL 50 MCG/HR PT72           CS‐II
  K.K.       10/20/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        11/4/2016         TJT      MORPHINE SULF ER 15 MG TAB        CS‐II
  K.K.        11/4/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  K.K.        11/4/2016         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  K.K.       11/15/2016         TJT      ACETAMINOPHEN‐COD #3 TABLET       CS‐III
  K.K.       11/22/2016         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  K.K.       11/30/2016         TJT      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II
  K.K.       12/16/2016         TJT      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II
  K.K.         1/9/2017         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  K.K.        2/15/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  K.K.        2/15/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        2/15/2017         TJT      OXYCODONE HCL 5 MG TABS           CS‐II
  K.K.        2/23/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        3/14/2017         TJT      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II
  K.K.        3/14/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        3/16/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
  K.K.        3/30/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.         4/6/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
  K.K.        4/17/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV

                                          Page 39 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 40 of 78. PageID #: 368
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  K.K.        4/29/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        5/15/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        5/31/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        6/13/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        7/18/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        7/25/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.         8/2/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.         8/9/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        8/16/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        8/23/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        8/30/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.         9/6/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        9/13/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        9/21/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        10/5/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.       10/19/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.       10/26/2017         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  K.K.        11/2/2017         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        11/7/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        11/9/2017         WJB      CLONAZEPAM 2 MG TABLET            CS‐IV
  K.K.       11/21/2017         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.       11/30/2017         TJT      CLONAZEPAM 2 MG TABLET            CS‐IV
  K.K.        12/5/2017         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.       12/19/2017         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.       12/28/2017         TJT      CLONAZEPAM 2 MG TABLET            CS‐IV
  K.K.         1/2/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        1/16/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        1/22/2018         WJB      CLONAZEPAM 2 MG TABLET            CS‐IV
  K.K.        1/30/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        2/13/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        2/22/2018         WJB      CLONAZEPAM 2 MG TABLET            CS‐IV
  K.K.        2/27/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        3/13/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        3/19/2018         WJB      CLONAZEPAM 2 MG TABLET            CS‐IV
  K.K.        3/27/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        4/10/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        4/13/2018         WJB      CLONAZEPAM 2 MG TABLET            CS‐IV
  K.K.        4/19/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        4/24/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.         5/9/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        5/10/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        5/16/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        5/16/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        5/22/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        5/23/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III

                                          Page 40 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 41 of 78. PageID #: 369
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  K.K.        5/29/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        5/30/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.         6/6/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.         6/7/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        6/13/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        6/20/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        6/27/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.         7/5/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.         7/6/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        7/11/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        7/13/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        7/17/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        7/20/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        7/23/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        7/27/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.         8/2/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.         8/3/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        8/13/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        8/24/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        8/29/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        8/31/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.         9/7/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        9/14/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        9/21/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        9/25/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        9/28/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.        10/5/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.       10/12/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.       10/19/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  K.K.       10/24/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  K.K.        3/13/2019         TJT      DIAZEPAM 2 MG TABLET              CS‐IV
  K.K.        4/23/2019         TJT      TRAMADOL HCL 50 MG TABLET         CS‐IV
  K.K.         5/3/2019         WJB      DIAZEPAM 2 MG TABLET              CS‐IV
  K.K.        6/22/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        6/25/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  K.K.        6/25/2019         WJB      OXYCO‐APAP 7.5‐325MG RH           CS‐II
  K.K.        6/27/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.         7/2/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        7/11/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        7/18/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        7/30/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.         8/8/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        8/15/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        8/15/2019         WJB      DEXMETHYLPHENIDATE ER 15 MG       CS‐II
  K.K.        8/29/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III

                                          Page 41 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 42 of 78. PageID #: 370
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  K.K.        9/12/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        9/12/2019         TJT      DEXMETHYLPHEN ER 20 MG            CS‐II
  K.K.        9/26/2019         WJB      D‐AMPHETAMINE ER 5 MG CAP         CS‐II
  K.K.        9/26/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.       10/10/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  K.K.       10/10/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.       10/14/2019         TJT      D‐AMPHETAMINE ER 5 MG CAP         CS‐II
  K.K.       10/24/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.       10/30/2019         WJB      D‐AMPHETAMINE ER 10 MG CAP        CS‐II
  K.K.       10/30/2019         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  K.K.        11/7/2019         WJB      DEXTROAMPHETAMINE 5 MG TAB        CS‐II
  K.K.        11/7/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  K.K.        11/7/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.       11/19/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.       11/30/2019         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  K.K.       11/30/2019         WJB      D‐AMPHETAMINE ER 10 MG CAP        CS‐II
  K.K.        12/3/2019         TJT      D‐AMPHETAMINE 15 MG CAP SA        CS‐II
  K.K.        12/3/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.       12/10/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.       12/11/2019         WJB      AMPHET SALTS 20 MG TABS           CS‐II
  K.K.       12/17/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.       12/17/2019         WJB      VYVANSE 70 MG CAPSULE             CS‐II
  K.K.       12/20/2019         WJB      ACETAMINOPHEN‐COD #3 TABLET       CS‐III
  K.K.       12/30/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.       12/30/2019         WJB      AMPHET SALTS 30 MG TABS           CS‐II
  K.K.         1/9/2020         WJB      ALPRAZOLAM 0.25 MG TABLET         CS‐IV
  K.K.        1/16/2020         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        1/28/2020         WJB      AMPHET SALTS 30 MG TABS           CS‐II
  K.K.        1/28/2020         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        2/15/2020         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        2/15/2020         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  K.K.        2/27/2020         WJB      AMPHET SALTS 30 MG TABS           CS‐II
  K.K.        2/27/2020         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.        3/11/2020         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  K.K.         4/1/2020         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        4/20/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        4/27/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.         5/4/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        5/11/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        5/18/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        5/20/2016         TJT      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II
  R.K.        5/24/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  R.K.        5/25/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.         6/1/2016         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  R.K.         6/1/2016         TJT      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II

                                          Page 42 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 43 of 78. PageID #: 371
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  R.K.         6/1/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.         6/2/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         6/8/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        6/10/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        6/15/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        6/16/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        6/30/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        6/30/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         7/6/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        7/13/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        7/14/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        7/20/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        7/26/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        7/28/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         8/3/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        8/11/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        8/18/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        8/18/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        8/25/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        8/29/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.         9/1/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         9/8/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        9/12/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        9/15/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        9/22/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        9/26/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        9/29/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        10/6/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.       10/10/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.       10/20/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.       10/27/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        11/3/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        11/3/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.       11/15/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.       11/17/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.       11/28/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        12/1/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.       12/15/2016         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.       12/19/2016         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.         1/9/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         3/2/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         3/2/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        3/16/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        3/20/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        3/30/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III

                                          Page 43 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 44 of 78. PageID #: 372
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  R.K.        4/13/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        4/13/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        4/27/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.         5/4/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.         5/8/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        5/11/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        5/25/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.         6/2/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         6/8/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        6/22/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        6/27/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        7/13/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         8/3/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         8/9/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        8/16/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        8/23/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        8/24/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         9/6/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        9/14/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        9/20/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.       11/27/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.       11/27/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.       12/11/2017         WJB      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.       12/14/2017         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.       12/27/2017         TJT      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.         1/8/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        1/10/2018         WJB      BUPREN‐NALOX 8‐2 MG TAB           CS‐III
  R.K.        1/24/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.         2/2/2018         TJT      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         2/7/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        2/21/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        2/22/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.         3/7/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        3/19/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        3/21/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.         4/4/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        4/13/2018         WJB      ALPRAZOLAM 1 MG TABS              CS‐IV
  R.K.        4/18/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        6/27/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.         7/5/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.         7/9/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        7/18/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        7/25/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.         8/1/2018         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.         8/1/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III

                                          Page 44 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 45 of 78. PageID #: 373
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  R.K.         8/7/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.         8/8/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        8/13/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        8/15/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        8/20/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        8/22/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        8/23/2018         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        8/30/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        8/30/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.         9/6/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.         9/6/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        9/13/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        9/13/2018         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        9/20/2018         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        9/26/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        9/27/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        10/4/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        10/4/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.       10/10/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.       10/11/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.       10/18/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.       10/18/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.       10/24/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.       10/25/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        11/1/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        11/1/2018         WJB      CHLORDIAZEPOXIDE 10MG CAP         CS‐IV
  R.K.        11/6/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.       11/13/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.       11/19/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.       11/21/2018         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.       11/26/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        12/3/2018         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        12/3/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.       12/10/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.       12/13/2018         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.       12/17/2018         TJT      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.       12/19/2018         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.       12/27/2018         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.       12/27/2018         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.         1/7/2019         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.         1/9/2019         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        1/14/2019         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        1/22/2019         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III
  R.K.        1/23/2019         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        1/31/2019         WJB      SUBOXONE 8 MG‐2 MG SL FILM        CS‐III

                                          Page 45 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 46 of 78. PageID #: 374
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  R.K.         2/5/2019         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        2/11/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        2/16/2019         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        2/25/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        2/27/2019         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.         3/4/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.         3/9/2019         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        3/11/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        3/18/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        3/25/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.         4/1/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.         4/4/2019         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.         4/8/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        4/15/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        4/22/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        4/29/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.         5/2/2019         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.         5/6/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        5/13/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        5/13/2019         TJT      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.        5/16/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        5/20/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        5/28/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        5/30/2019         WJB      CLONAZEPAM 1 MG TABS              CS‐IV
  R.K.         6/3/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        6/10/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        6/17/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        6/24/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.         7/5/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        7/12/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        7/22/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.         8/6/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.         8/9/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        8/13/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        8/20/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        8/27/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.         9/3/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        9/17/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.        10/1/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.       10/15/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.       10/29/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.       11/12/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.       11/19/2019         WJB      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.       11/26/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III
  R.K.       12/10/2019         TJT      BUPREN‐NALOX 8‐2 MG FILM          CS‐III

                                          Page 46 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 47 of 78. PageID #: 375
                  CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                 Pharmacist                                       DEA CS
           Rx Fill Date                  Prescription Drug Name
  Initials                Initials                                      Schedule
  R.K.     12/24/2019       TJT    BUPREN‐NALOX 8‐2 MG FILM            CS‐III
  R.K.      1/28/2020       TJT    BUPREN‐NALOX 8‐2 MG FILM            CS‐III
  R.K.       2/4/2020       TJT    BUPREN‐NALOX 8‐2 MG FILM            CS‐III
  R.K.      2/18/2020       WJB    BUPREN‐NALOX 8‐2 MG FILM            CS‐III
  R.K.      2/25/2020       WJB    BUPREN‐NALOX 8‐2 MG FILM            CS‐III
  R.K.      3/10/2020       WJB    BUPREN‐NALOX 8‐2 MG FILM            CS‐III
  R.K.      3/19/2020       WJB    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  R.K.      3/19/2020       WJB    ALPRAZOLAM 1 MG TABS                CS‐IV
  R.K.      3/23/2020       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  R.K.      3/24/2020       WJB    BUPREN‐NALOX 8‐2 MG FILM            CS‐III
  R.K.      3/25/2020       TJT    ALPRAZOLAM 1 MG TABS                CS‐IV
  R.K.      3/25/2020       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  R.K.       4/1/2020       TJT    ALPRAZOLAM 1 MG TABS                CS‐IV
  R.K.       4/1/2020       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  S.M‐Q.    3/29/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.     4/1/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.     4/1/2016       TJT    OXYCONTIN 80 MG TABLET              CS‐II
  S.M‐Q.     4/5/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    4/15/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    4/15/2016       TJT    OXYCONTIN 80 MG TABLET              CS‐II
  S.M‐Q.    4/15/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    4/21/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    4/29/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    4/29/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    4/29/2016       TJT    OXYCONTIN 80 MG TABLET              CS‐II
  S.M‐Q.     5/6/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    5/12/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    5/12/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    5/12/2016       TJT    OXYCONTIN 80 MG TABLET              CS‐II
  S.M‐Q.    5/20/2016       TJT    ACETAMINOPHEN‐COD #3 TABLET         CS‐III
  S.M‐Q.     6/1/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.     6/1/2016       TJT    OXYCONTIN 80 MG TABLET              CS‐II
  S.M‐Q.     6/1/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    6/10/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    6/14/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    6/15/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    6/15/2016       TJT    OXYCONTIN 80 MG TABLET              CS‐II
  S.M‐Q.    6/30/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    6/30/2016       TJT    OXYCONTIN 80 MG TABLET              CS‐II
  S.M‐Q.    6/30/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    7/18/2016       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    7/18/2016       TJT    OXYCONTIN 80 MG TABLET              CS‐II
  S.M‐Q.    7/18/2016       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.    7/18/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.     8/1/2016       TJT    OXYCODONE HCL 30 MG TABS            CS‐II

                                    Page 47 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 48 of 78. PageID #: 376
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  S.M‐Q.       8/3/2016         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.       8/3/2016         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.       8/3/2016         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.       8/3/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      8/17/2016         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      8/17/2016         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.      8/17/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      8/17/2016         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.      8/26/2016         TJT      HYDROMORPHONE 2 MG TABLET         CS‐II
  S.M‐Q.      8/31/2016         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      8/31/2016         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.      8/31/2016         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.      8/31/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      9/13/2016         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      9/13/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      9/13/2016         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.      9/13/2016         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.     10/12/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.     10/14/2016         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.     10/17/2016         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.     10/17/2016         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.     10/26/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.     10/31/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.     10/31/2016         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.      11/4/2016         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.     11/16/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.     11/21/2016         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.     11/21/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.     11/25/2016         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.     11/30/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      12/7/2016         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      12/7/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      12/7/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.     12/12/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.     12/21/2016         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.     12/23/2016         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.     12/23/2016         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.     12/30/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.       1/4/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.       1/6/2017         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.       1/6/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      1/24/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      1/25/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      1/31/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      1/31/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II

                                          Page 48 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 49 of 78. PageID #: 377
                  CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                 Pharmacist                                       DEA CS
           Rx Fill Date                  Prescription Drug Name
  Initials                Initials                                      Schedule
  S.M‐Q.     2/7/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.     2/8/2017       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    2/14/2017       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.    2/14/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.    2/21/2017       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    2/22/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    2/28/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.    2/28/2017       TJT    OXYCONTIN 20 MG TABLET              CS‐II
  S.M‐Q.     3/8/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    3/14/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.    3/14/2017       TJT    OXYCONTIN 20 MG TABLET              CS‐II
  S.M‐Q.    3/22/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    3/28/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.    3/28/2017       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.     4/5/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    4/24/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.    4/24/2017       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.    4/28/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.     5/6/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.     5/6/2017       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.    5/12/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    5/12/2017       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    5/18/2017       TJT    OXYCOD‐APAP 5‐325 MG TABS           CS‐II
  S.M‐Q.    5/20/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.    5/25/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.     6/3/2017       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.     6/3/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.     6/9/2017       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.     6/9/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    6/17/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.    6/17/2017       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.    6/23/2017       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    6/23/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.     7/3/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.     7/3/2017       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.     7/8/2017       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.     7/8/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    7/18/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.    7/18/2017       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.    7/21/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.    7/22/2017       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV
  S.M‐Q.    7/22/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  S.M‐Q.     8/1/2017       TJT    OXYCODONE HCL ER 80 MG TAB          CS‐II
  S.M‐Q.     8/1/2017       TJT    OXYCODONE HCL ER 20 MG TAB          CS‐II
  S.M‐Q.     8/5/2017       TJT    ALPRAZOLAM 2 MG TABS                CS‐IV

                                    Page 49 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 50 of 78. PageID #: 378
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  S.M‐Q.       8/5/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      8/15/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.      8/15/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.       9/1/2017         TJT      HYDROMORPHONE 2 MG TABLET         CS‐II
  S.M‐Q.       9/6/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.       9/6/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      9/20/2017         TJT      OXYCODONE HCL ER 20 MG TAB        CS‐II
  S.M‐Q.      9/20/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      9/25/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      9/25/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.     11/13/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.     11/13/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.     11/18/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.     11/18/2017         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.     11/27/2017         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.     11/27/2017         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      12/2/2017         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      12/2/2017         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.     12/21/2017         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.     12/23/2017         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.     12/23/2017         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.     12/25/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.       1/4/2018         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.       1/6/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.       1/6/2018         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.       1/8/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      1/18/2018         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      1/20/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      1/22/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      1/24/2018         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.       2/1/2018         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.       2/3/2018         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.       2/5/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.       2/7/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      2/15/2018         TJT      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.      2/17/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      2/20/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      2/21/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.       3/1/2018         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.       3/3/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.       3/6/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.       3/7/2018         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      3/26/2018         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      3/26/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      3/26/2018         WJB      OXYCONTIN 20 MG TABLET            CS‐II

                                          Page 50 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 51 of 78. PageID #: 379
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  S.M‐Q.      3/26/2018         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.       5/2/2018         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      5/22/2018         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      6/22/2018         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      6/22/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      6/22/2018         TJT      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      7/25/2018         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      7/25/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      8/10/2018         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      8/28/2018         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      10/3/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.     12/11/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.     12/11/2018         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.     12/24/2018         TJT      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.     12/24/2018         TJT      OXYCODONE HCL ER 80 MG T12A       CS‐II
  S.M‐Q.      1/29/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      1/29/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.       2/4/2019         WJB      OXYCODONE HCL ER 80 MG T12A       CS‐II
  S.M‐Q.       2/4/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      3/19/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      3/19/2019         WJB      OXYCODONE HCL ER 80 MG T12A       CS‐II
  S.M‐Q.      3/19/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      3/19/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      5/14/2019         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      5/14/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      5/14/2019         WJB      OXYCODONE HCL 15 MG TABLET        CS‐II
  S.M‐Q.      6/19/2019         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      6/19/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      6/19/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      6/26/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      6/26/2019         WJB      OXYCODONE HCL ER 80 MG TAB        CS‐II
  S.M‐Q.      6/26/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      6/26/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      7/17/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      7/24/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      7/24/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.      7/24/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      7/24/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      8/23/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      8/29/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      8/29/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      8/30/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      8/30/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.      10/3/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      10/3/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II

                                          Page 51 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 52 of 78. PageID #: 380
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  S.M‐Q.       10/3/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.       10/3/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      10/23/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      10/23/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      10/23/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      10/24/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.      10/30/2019         WJB      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.      11/20/2019         WJB      OXYCONTIN 20 MG TABLET            CS‐II
  S.M‐Q.      11/20/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  S.M‐Q.      11/20/2019         WJB      OXYCONTIN 80 MG TABLET            CS‐II
  S.M‐Q.      11/26/2019         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  S.M‐Q.       2/10/2020         TJT      ALPRAZOLAM 2 MG TABS              CS‐IV
  J.M.         3/22/2016         TJT      OXYCODONE W/APAP 10‐325 MG        CS‐II
  J.M.         4/19/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  J.M.         5/17/2016         TJT      OXYCODONE HCL 10 MG TABLET        CS‐II
  J.M.         6/10/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.         6/21/2016         TJT      MORPHINE SULF ER 15 MG TAB        CS‐II
  J.M.          7/7/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.         7/18/2016         TJT      MORPHINE SULF ER 15 MG TAB        CS‐II
  J.M.          8/2/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.          8/2/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.         8/30/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.         8/30/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         8/30/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.         9/27/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.         9/27/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.         9/27/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.        10/11/2016         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  J.M.        10/25/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.        10/25/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.        10/25/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         11/8/2016         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.        11/22/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.        11/22/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.        11/22/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         12/8/2016         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.        12/14/2016         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  J.M.        12/20/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.        12/20/2016         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.        12/20/2016         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.        12/28/2016         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         1/17/2017         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         1/17/2017         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         1/17/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  J.M.         1/17/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II

                                           Page 52 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 53 of 78. PageID #: 381
                   CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                 Pharmacist                                       DEA CS
            Rx Fill Date                   Prescription Drug Name
   Initials                Initials                                      Schedule
  J.M.        2/3/2017       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.       2/14/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.       2/14/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.       2/14/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.       2/14/2017       TJT    MORPHINE SULF ER 30 MG TAB          CS‐II
  J.M.       3/10/2017       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.       3/14/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.       3/14/2017       TJT    MORPHINE SULF ER 30 MG TAB          CS‐II
  J.M.       3/14/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.       3/14/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.       4/12/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.       4/12/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.       4/12/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.       4/12/2017       TJT    MORPHINE SULF ER 30 MG TAB          CS‐II
  J.M.       4/18/2017       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.        5/9/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.        5/9/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.        5/9/2017       TJT    MORPHINE SULF ER 30 MG TAB          CS‐II
  J.M.        5/9/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.       5/25/2017       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.        6/5/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.        6/5/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.        6/5/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.        6/6/2017       TJT    MORPHINE SULF ER 30 MG TAB          CS‐II
  J.M.       6/29/2017       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.        7/5/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.        7/5/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.        7/5/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  J.M.        7/5/2017       TJT    MORPHINE SULF ER 30 MG TAB          CS‐II
  J.M.       7/27/2017       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.        8/1/2017       TJT    MORPHINE SULF ER 60 MG TAB          CS‐II
  J.M.        8/1/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  J.M.        8/1/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  J.M.        8/1/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.       8/29/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  J.M.       8/29/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  J.M.       8/29/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.       8/29/2017       TJT    MORPHINE SULF ER 60 MG TAB          CS‐II
  J.M.        9/5/2017       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.       9/26/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.       9/26/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  J.M.       9/26/2017       TJT    OXYCODONE HCL 30 MG TABS            CS‐II
  J.M.       9/26/2017       TJT    MORPHINE SULF ER 60 MG TAB          CS‐II
  J.M.       10/2/2017       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.      10/24/2017       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV

                                     Page 53 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 54 of 78. PageID #: 382
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  J.M.        10/24/2017         TJT      MORPHINE SULF ER 60 MG TAB        CS‐II
  J.M.        10/24/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        10/24/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        10/30/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.        11/21/2017         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        11/21/2017         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.        11/21/2017         WJB      MORPHINE SULF ER 60 MG TAB        CS‐II
  J.M.        11/21/2017         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        11/27/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.        12/19/2017         TJT      MORPHINE SULF ER 60 MG TAB        CS‐II
  J.M.        12/19/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        12/19/2017         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.        12/19/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        12/23/2017         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         1/16/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         1/16/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         1/16/2018         WJB      MORPHINE SULF ER 60 MG TAB        CS‐II
  J.M.         1/16/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         1/22/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         2/13/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         2/13/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         2/13/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         2/13/2018         WJB      MORPHINE SULF ER 60 MG TAB        CS‐II
  J.M.         2/20/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         3/13/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         3/13/2018         WJB      MORPHINE SULF ER 60 MG TAB        CS‐II
  J.M.         3/13/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         3/13/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         3/20/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         4/11/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         4/11/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         4/11/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         4/11/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         4/17/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.          5/8/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.          5/8/2018         WJB      MORPHINE SULF ER 15 MG TAB        CS‐II
  J.M.          5/8/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          5/8/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         5/14/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.          6/5/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.          6/5/2018         WJB      MORPHINE SULF ER 15 MG TAB        CS‐II
  J.M.          6/5/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          6/5/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         6/11/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.          7/3/2018         WJB      MORPHINE SULF ER 15 MG TAB        CS‐II

                                           Page 54 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 55 of 78. PageID #: 383
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  J.M.          7/3/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.          7/3/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          7/3/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          7/9/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         7/31/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         7/31/2018         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         7/31/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         7/31/2018         TJT      MORPHINE SULF ER 15 MG TAB        CS‐II
  J.M.          8/6/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         8/28/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         8/28/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         8/28/2018         WJB      MORPHINE SULF ER 15 MG TAB        CS‐II
  J.M.         8/28/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          9/4/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         9/25/2018         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         9/25/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         9/25/2018         TJT      MORPHINE SULF ER 15 MG TAB        CS‐II
  J.M.         9/25/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         10/1/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.        10/23/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.        10/23/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        10/23/2018         WJB      MORPHINE SULF ER 15 MG TAB        CS‐II
  J.M.        10/23/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        10/29/2018         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.        11/20/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        11/20/2018         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.        11/20/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.        11/20/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        11/26/2018         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.        12/17/2018         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.        12/17/2018         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.        12/17/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        12/17/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        12/24/2018         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         1/13/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         1/13/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         1/13/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         1/13/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         1/21/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.          2/9/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          2/9/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.          2/9/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          2/9/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         2/20/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.          3/8/2019         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV

                                           Page 55 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 56 of 78. PageID #: 384
                       CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                     Pharmacist                                       DEA CS
              Rx Fill Date                       Prescription Drug Name
   Initials                    Initials                                      Schedule
  J.M.          3/8/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          3/8/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.          3/8/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         3/19/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.          4/5/2019         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.          4/5/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          4/5/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          4/5/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         4/15/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.          5/2/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.          5/2/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          5/2/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.          5/2/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         5/13/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         5/29/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         5/29/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         5/29/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         6/10/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         6/25/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         6/25/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         6/25/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.          7/8/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         7/23/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         7/23/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         7/23/2019         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.          8/5/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         8/20/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         8/20/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         8/20/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.          9/3/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         9/17/2019         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.         9/17/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         9/17/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         9/30/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.        10/15/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        10/15/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.        10/15/2019         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.        10/28/2019         WJB      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.        11/11/2019         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  J.M.        11/11/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.        11/11/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.        11/25/2019         TJT      ZOLPIDEM TARTRATE 10 MG TAB       CS‐IV
  J.M.         12/9/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  J.M.         12/9/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  J.M.         12/9/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV

                                           Page 56 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 57 of 78. PageID #: 385
                   CS II‐IV Prescription Drugs for the Reviewed Benes

    Bene                 Pharmacist                                       DEA CS
            Rx Fill Date                   Prescription Drug Name
   Initials                Initials                                      Schedule
  J.M.      12/23/2019       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.        1/6/2020       WJB    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.        1/6/2020       WJB    MORPHINE SULF ER 30 MG TAB          CS‐II
  J.M.        1/6/2020       WJB    OXYCODONE HCL 30 MG TABS            CS‐II
  J.M.       1/20/2020       TJT    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  J.M.        2/5/2020       TJT    ALPRAZOLAM 0.5 MG TABS              CS‐IV
  J.M.        2/5/2020       TJT    MORPHINE SULF ER 30 MG TAB          CS‐II
  J.M.       2/20/2020       WJB    ZOLPIDEM TARTRATE 10 MG TAB         CS‐IV
  T.Si.      4/10/2017       TJT    OXYCODONE HCL ER 60 MG TAB          CS‐II
  T.Si.      4/10/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      4/10/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      4/24/2017       TJT    OXYCODONE HCL ER 60 MG TAB          CS‐II
  T.Si.      4/24/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      4/24/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.       5/1/2017       TJT    OXYCODONE HCL ER 60 MG TAB          CS‐II
  T.Si.       5/1/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.       5/1/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      5/15/2017       TJT    OXYCODONE HCL ER 60 MG TAB          CS‐II
  T.Si.      5/15/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      5/15/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      5/22/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      5/22/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      5/25/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      5/25/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      5/30/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      5/30/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      5/30/2017       TJT    OXYCODONE HCL ER 60 MG TAB          CS‐II
  T.Si.       6/8/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.       6/8/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      6/15/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      6/15/2017       TJT    OXYCODONE HCL ER 60 MG TAB          CS‐II
  T.Si.      6/15/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      6/22/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      6/22/2017       TJT    OXYCODONE HCL ER 40 MG TAB          CS‐II
  T.Si.      6/22/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      6/29/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      6/29/2017       TJT    OXYCODONE HCL ER 40 MG TAB          CS‐II
  T.Si.      6/29/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      7/10/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      7/10/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      7/17/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      7/17/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II
  T.Si.      7/18/2017       TJT    OXYCODONE HCL ER 40 MG TAB          CS‐II
  T.Si.      7/24/2017       TJT    DIAZEPAM 10 MG TABLET               CS‐IV
  T.Si.      7/24/2017       TJT    OXYCODONE HCL 20 MG TABS            CS‐II

                                     Page 57 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 58 of 78. PageID #: 386
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  T.Si.       7/31/2017         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       7/31/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.       7/31/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       8/14/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       8/14/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       8/16/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.       8/22/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       8/22/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       8/28/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       8/28/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       8/28/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.        9/6/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.        9/6/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       9/13/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       9/13/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       9/19/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       9/19/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       9/25/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       9/25/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.       9/25/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       10/2/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       10/2/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       10/5/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       10/5/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       10/9/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       10/9/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.      10/12/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      10/12/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.      10/16/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.      10/16/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      10/23/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      10/23/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.      10/30/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.      10/30/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      10/30/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.       11/3/2017         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       11/3/2017         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       11/6/2017         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       11/6/2017         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       11/6/2017         WJB      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.      11/20/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      11/20/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.      11/20/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.       12/4/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       12/4/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II

                                          Page 58 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 59 of 78. PageID #: 387
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  T.Si.       12/4/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.      12/16/2017         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.      12/16/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      12/16/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.      12/29/2017         WJB      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.      12/29/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      12/29/2017         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       1/11/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       1/11/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       1/11/2018         WJB      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.       1/26/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       1/26/2018         WJB      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.       1/26/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.        2/8/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.        2/8/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       2/21/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       2/21/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       2/21/2018         WJB      OXYCODONE HCL ER 40 MG TAB        CS‐II
  T.Si.        3/5/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.        3/5/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       3/19/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       3/19/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       3/21/2018         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  T.Si.       3/30/2018         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       3/30/2018         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       4/12/2018         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       4/12/2018         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       4/12/2018         TJT      OXYCONTIN 40 MG TABLET            CS‐II
  T.Si.       4/25/2018         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  T.Si.       4/25/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       4/25/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.        5/2/2018         TJT      OXYMORPHONE HCL 10 MG TAB         CS‐II
  T.Si.        5/2/2018         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.        5/9/2018         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  T.Si.        5/9/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.        5/9/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       5/21/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       5/21/2018         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  T.Si.       5/21/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.        6/4/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.        6/4/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.        6/7/2018         WJB      OXYCONTIN 40 MG TABLET            CS‐II
  T.Si.       6/15/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       6/15/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  T.Si.       6/15/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II

                                          Page 59 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 60 of 78. PageID #: 388
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  T.Si.       6/28/2018         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  T.Si.       6/28/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.        7/6/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.        7/6/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       7/13/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       7/13/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       7/19/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       7/19/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       7/27/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       7/27/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.        8/1/2018         TJT      XTAMPZA ER 18 MG CAPSULE          CS‐II
  T.Si.        8/1/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.        8/1/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       8/15/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       8/15/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       8/28/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       8/28/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       8/28/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  T.Si.        9/4/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.        9/4/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       9/11/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       9/11/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       9/18/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       9/18/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       9/24/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       9/24/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       9/24/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  T.Si.       10/3/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       10/3/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      10/10/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      10/10/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      10/17/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      10/17/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      10/23/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      10/23/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      10/30/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      10/30/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      10/30/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  T.Si.       11/5/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       11/5/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      11/13/2018         WJB      HYDROMORPHONE 2 MG TABLET         CS‐II
  T.Si.      11/14/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      11/14/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      11/20/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      11/20/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV

                                          Page 60 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 61 of 78. PageID #: 389
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  T.Si.      11/26/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      11/26/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       12/4/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       12/4/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      12/10/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      12/10/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      12/17/2018         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      12/17/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      12/20/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      12/20/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      12/27/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      12/27/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  T.Si.      12/27/2018         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.        1/2/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        1/2/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       1/10/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       1/10/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       1/16/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       1/16/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       1/23/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       1/23/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       1/29/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       1/29/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        2/5/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        2/5/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       2/11/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       2/11/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       2/18/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       2/18/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       2/25/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       2/25/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        3/1/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        3/1/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.        3/7/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        3/7/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       3/11/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  T.Si.       3/12/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       3/12/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       3/19/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       3/19/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       3/22/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       3/22/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        4/1/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.        4/1/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        4/8/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV

                                          Page 61 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 62 of 78. PageID #: 390
                   CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                 Pharmacist                                        DEA CS
           Rx Fill Date                   Prescription Drug Name
  Initials                Initials                                       Schedule
  T.Si.      4/8/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     4/15/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     4/15/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     4/15/2019       TJT    XTAMPZA ER 36 MG CAPSULE             CS‐II
  T.Si.     4/22/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     4/22/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     4/29/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     4/29/2019       WJB    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.      5/6/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.      5/6/2019       WJB    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     5/13/2019       WJB    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     5/13/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     5/17/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     5/17/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.      6/6/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.      6/6/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     6/13/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     6/13/2019       WJB    XTAMPZA ER 36 MG CAPSULE             CS‐II
  T.Si.     6/13/2019       WJB    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     6/19/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     6/19/2019       WJB    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     6/27/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     6/27/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.      7/3/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.      7/3/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     7/10/2019       WJB    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     7/10/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     7/17/2019       WJB    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     7/17/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     7/23/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     7/23/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     7/23/2019       TJT    XTAMPZA ER 36 MG CAPSULE             CS‐II
  T.Si.     7/31/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     7/31/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.      8/7/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.      8/7/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     8/14/2019       WJB    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     8/14/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     8/19/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     8/19/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     8/22/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     8/22/2019       WJB    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     8/27/2019       TJT    OXYCODONE HCL 30 MG TABS             CS‐II
  T.Si.     8/27/2019       TJT    DIAZEPAM 10 MG TABLET                CS‐IV
  T.Si.     8/29/2019       WJB    DIAZEPAM 10 MG TABLET                CS‐IV

                                     Page 62 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 63 of 78. PageID #: 391
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  T.Si.       8/29/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  T.Si.       8/29/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        9/4/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.        9/4/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       9/11/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       9/11/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       9/18/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       9/18/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       9/25/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       9/25/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.       10/2/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  T.Si.       10/2/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.       10/2/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       10/8/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       10/8/2019         TJT      DIAZEPAM 10 MG TABLET             CS‐IV
  T.Si.      10/15/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      10/15/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      10/21/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      10/21/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      10/28/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      10/28/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       11/4/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  T.Si.       11/4/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.       11/4/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      11/11/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      11/11/2019         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      11/18/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      11/18/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      11/25/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      11/25/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  T.Si.      11/30/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Si.      12/16/2019         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  C.S.         4/4/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.         4/4/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.         5/3/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.         5/3/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.         6/2/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.         6/2/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.         7/2/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.         7/2/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        7/29/2016         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.        7/29/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        7/29/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        8/26/2016         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.        8/26/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II

                                          Page 63 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 64 of 78. PageID #: 392
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  C.S.        8/26/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        9/24/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        9/24/2016         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.        9/24/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.       10/25/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.       10/25/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.       10/25/2016         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.       11/23/2016         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.       11/23/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.       11/23/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.       12/21/2016         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.       12/21/2016         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.       12/21/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        1/19/2017         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.        1/19/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        1/19/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        2/17/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        2/17/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        2/17/2017         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.        2/18/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        3/18/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        3/18/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        3/18/2017         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.        3/18/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        4/15/2017         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.        4/15/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        4/15/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        4/15/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        5/15/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        5/15/2017         TJT      ALPRAZOLAM XR 1 MG TABLET         CS‐IV
  C.S.        5/15/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        5/15/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        6/13/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        6/13/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        6/13/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        7/12/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        7/12/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        7/12/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.         8/9/2017         TJT      ALPRAZOLAM XR 0.5 MG TABLET       CS‐IV
  C.S.         8/9/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        8/10/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        8/10/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        8/10/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.         9/1/2017         TJT      HYDROCODON‐APAP 7.5‐325           CS‐II
  C.S.         9/1/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II

                                          Page 64 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 65 of 78. PageID #: 393
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  C.S.         9/7/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.         9/8/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.         9/8/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.         9/8/2017         TJT      ALPRAZOLAM XR 0.5 MG TABLET       CS‐IV
  C.S.        10/6/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        10/6/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        10/6/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        11/4/2017         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        11/4/2017         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        11/4/2017         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        12/2/2017         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        12/2/2017         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        12/2/2017         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.       12/30/2017         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.       12/30/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.       12/30/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        1/29/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        1/29/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        1/29/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        2/27/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        2/27/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        2/27/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        3/28/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        3/28/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        3/28/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        4/26/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        4/26/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        4/26/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        5/19/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        5/26/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        5/30/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        5/30/2018         WJB      ZOHYDRO ER 50 MG CAPSULE          CS‐II
  C.S.        6/23/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        6/23/2018         TJT      ZOHYDRO ER 50 MG CAPSULE          CS‐II
  C.S.        6/23/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        7/19/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.        7/20/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        8/17/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        8/17/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  C.S.         9/7/2018         WJB      METHADONE HCL 5 MG TABLET         CS‐II
  C.S.         9/7/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        9/21/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        9/21/2018         WJB      METHADONE HCL 5 MG TABLET         CS‐II
  C.S.        10/6/2018         WJB      METHADONE HCL 5 MG TABLET         CS‐II
  C.S.        10/6/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II

                                          Page 65 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 66 of 78. PageID #: 394
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  C.S.       10/20/2018         WJB      METHADONE HCL 5 MG TABLET         CS‐II
  C.S.       10/20/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        11/9/2018         WJB      NUCYNTA ER 100 MG TAB             CS‐II
  C.S.       11/16/2018         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.       11/29/2018         WJB      NUCYNTA ER 100 MG TAB             CS‐II
  C.S.       12/15/2018         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.       12/26/2018         TJT      NUCYNTA ER 100 MG TAB             CS‐II
  C.S.        1/12/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        1/14/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  C.S.        1/21/2019         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  C.S.        1/24/2019         WJB      NUCYNTA ER 100 MG TAB             CS‐II
  C.S.        2/11/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        2/11/2019         WJB      DIAZEPAM 10 MG TABLET             CS‐IV
  C.S.        2/18/2019         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  C.S.        2/25/2019         TJT      NUCYNTA ER 100 MG TAB             CS‐II
  C.S.        3/11/2019         WJB      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.        3/11/2019         WJB      NUCYNTA ER 100 MG TAB             CS‐II
  C.S.        3/18/2019         WJB      AMPHET SALTS 10 MG TABS           CS‐II
  C.S.         4/3/2019         WJB      NUCYNTA ER 200 MG TB12            CS‐II
  C.S.         4/8/2019         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.         4/8/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.        4/15/2019         WJB      AMPHET SALTS 15 MG TABS           CS‐II
  C.S.         5/6/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.         5/6/2019         WJB      HYDROCODON‐APAP 10‐325            CS‐II
  C.S.        5/13/2019         WJB      AMPHET SALTS 15 MG TABS           CS‐II
  C.S.         6/5/2019         TJT      HYDROCODON‐APAP 10‐325            CS‐II
  C.S.         6/5/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.        6/13/2019         WJB      AMPHET SALTS 15 MG TABS           CS‐II
  C.S.         7/3/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.         7/3/2019         TJT      HYDROCODON‐APAP 10‐325            CS‐II
  C.S.        7/11/2019         WJB      AMPHET SALTS 15 MG TABS           CS‐II
  C.S.         8/1/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.         8/1/2019         TJT      HYDROCOD‐APAP 10/325 MG TAB       CS‐II
  C.S.         8/9/2019         WJB      AMPHET SALTS 15 MG TABS           CS‐II
  C.S.        8/31/2019         WJB      HYDROCODON‐APAP 10‐325            CS‐II
  C.S.        8/31/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.         9/3/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  C.S.         9/5/2019         TJT      AMPHET SALTS 15 MG TABS           CS‐II
  C.S.        9/28/2019         WJB      HYDROCODON‐APAP 10‐325            CS‐II
  C.S.        9/28/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.        10/1/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  C.S.        10/2/2019         WJB      AMPHET SALTS 15 MG TABS           CS‐II
  C.S.       10/28/2019         WJB      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.       10/28/2019         WJB      HYDROCODON‐APAP 10‐325            CS‐II
  C.S.       10/28/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV

                                          Page 66 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 67 of 78. PageID #: 395
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  C.S.       10/28/2019         WJB      AMPHET SALTS 30 MG TABS           CS‐II
  C.S.       10/28/2019         WJB      AMPHET SALTS 5 MG TABS            CS‐II
  C.S.       11/26/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.       11/26/2019         TJT      HYDROCODON‐APAP 10‐325            CS‐II
  C.S.       11/27/2019         WJB      AMPHET SALTS 30 MG TABS           CS‐II
  C.S.       11/27/2019         WJB      AMPHET SALTS 5 MG TABS            CS‐II
  C.S.       11/27/2019         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  C.S.       12/23/2019         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  C.S.       12/24/2019         TJT      MORPHINE SULF ER 30 MG TAB        CS‐II
  C.S.       12/24/2019         TJT      HYDROCODON‐APAP 10‐325            CS‐II
  C.S.       12/26/2019         WJB      AMPHET SALTS 5 MG TABS            CS‐II
  C.S.       12/26/2019         WJB      AMPHET SALTS 30 MG TABS           CS‐II
  C.S.        1/20/2020         TJT      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  C.S.        1/23/2020         TJT      AMPHET SALTS 30 MG TABS           CS‐II
  C.S.        1/23/2020         TJT      AMPHET SALTS 5 MG TABS            CS‐II
  C.S.        2/13/2020         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  C.S.        2/20/2020         WJB      AMPHET SALTS 30 MG TABS           CS‐II
  C.S.        2/20/2020         WJB      AMPHET SALTS 5 MG TABS            CS‐II
  C.S.        3/11/2020         WJB      ALPRAZOLAM 0.5 MG TABS            CS‐IV
  C.S.        3/19/2020         WJB      AMPHET SALTS 5 MG TABS            CS‐II
  C.S.        3/19/2020         WJB      AMPHET SALTS 30 MG TABS           CS‐II
  T.Sw.        4/5/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        4/5/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        4/5/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        5/3/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        5/3/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        5/3/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       5/31/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        6/1/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        6/1/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       6/28/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       6/28/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       6/28/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       7/25/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       7/25/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       7/25/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       8/22/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       8/22/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       8/24/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       9/19/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       9/20/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       9/20/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      10/17/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.      10/17/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      10/17/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II

                                          Page 67 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 68 of 78. PageID #: 396
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  T.Sw.      11/14/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.      11/14/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.      11/14/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      12/12/2016         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.      12/12/2016         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.      12/14/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      12/14/2016         TJT      OXYCODONE W/APAP 5/325 TAB        CS‐II
  T.Sw.        1/9/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        1/9/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        1/9/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        2/6/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        2/6/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        2/6/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        3/6/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        3/6/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        4/1/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        4/3/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        4/3/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       4/29/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       4/29/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        5/1/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       5/31/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       5/31/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       5/31/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       6/29/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       6/29/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       7/11/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       7/27/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       7/27/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       8/15/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       8/25/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       8/25/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       9/13/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       9/23/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       9/23/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      10/13/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.      10/21/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.      10/21/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      11/17/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.      11/17/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.      11/17/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      12/15/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      12/15/2017         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.      12/15/2017         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       1/12/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV

                                          Page 68 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 69 of 78. PageID #: 397
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  T.Sw.       1/13/2018         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       1/13/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        2/5/2018         TJT      OXYCOD‐APAP 5‐325 MG TABS         CS‐II
  T.Sw.        2/8/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        2/8/2018         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        2/8/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        3/7/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        3/7/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        3/7/2018         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       3/19/2018         WJB      HYDROCOD‐APAP 5‐325 MG TAB        CS‐II
  T.Sw.        4/4/2018         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        4/4/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        4/4/2018         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        5/1/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        5/1/2018         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        5/1/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       5/31/2018         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        6/1/2018         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        6/1/2018         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        7/2/2018         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        7/2/2018         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        7/2/2018         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       7/30/2018         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       7/30/2018         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       7/30/2018         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       8/28/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       8/28/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       8/28/2018         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       9/26/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       9/26/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       9/26/2018         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.      10/23/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.      10/23/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      10/23/2018         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.      11/20/2018         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.      11/21/2018         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.      11/21/2018         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      12/18/2018         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.      12/19/2018         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      12/19/2018         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       1/15/2019         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       1/15/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       1/15/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       2/13/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       2/13/2019         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II

                                          Page 69 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 70 of 78. PageID #: 398
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  T.Sw.       2/13/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       3/12/2019         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       3/12/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       3/12/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        4/8/2019         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        4/8/2019         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        4/8/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        5/6/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        5/6/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.        5/6/2019         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        6/3/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        6/3/2019         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        6/3/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       6/28/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       6/28/2019         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       6/28/2019         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       7/25/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       7/25/2019         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       7/25/2019         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       8/19/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       8/20/2019         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       8/20/2019         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       9/16/2019         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       9/16/2019         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       9/16/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.      10/14/2019         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.      10/14/2019         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.      10/14/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       11/9/2019         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       11/9/2019         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       11/9/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       12/7/2019         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       12/7/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       12/7/2019         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        1/4/2020         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        1/4/2020         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.        1/4/2020         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       1/17/2020         TJT      TESTOSTERONE 1 % 2.5GM PK         CS‐III
  T.Sw.        2/1/2020         WJB      FENTANYL 100 MCG/HR PT72          CS‐II
  T.Sw.        2/1/2020         WJB      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.        2/1/2020         WJB      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       2/28/2020         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       2/29/2020         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       2/29/2020         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       2/29/2020         TJT      TESTOSTERONE 1 % 2.5GM PK         CS‐III

                                          Page 70 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 71 of 78. PageID #: 399
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  T.Sw.       3/26/2020         TJT      DIAZEPAM 5 MG TABS                CS‐IV
  T.Sw.       3/28/2020         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  T.Sw.       3/28/2020         TJT      MORPHINE SULF ER 200 MG TAB       CS‐II
  T.Sw.       3/28/2020         TJT      TESTOSTERONE 1 % 2.5GM PK         CS‐III
  D.V.        3/30/2016         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        4/28/2016         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        5/27/2016         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        5/27/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  D.V.        6/25/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  D.V.        6/25/2016         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        7/20/2016         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        7/20/2016         TJT      DRONABINOL 5 MG CAPSULE           CS‐III
  D.V.        7/25/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  D.V.        8/18/2016         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        8/18/2016         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        8/23/2016         TJT      OXYCONTIN 60 MG TABLET            CS‐II
  D.V.        9/12/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  D.V.        9/12/2016         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        10/1/2016         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        10/1/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  D.V.       10/28/2016         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.       10/29/2016         TJT      OXYCODONE HCL ER 40 MG TAB        CS‐II
  D.V.        11/9/2016         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.       11/21/2016         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.       11/22/2016         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        12/7/2016         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.       12/20/2016         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.       12/21/2016         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.         1/4/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        1/18/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        1/18/2017         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        1/18/2017         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.         2/1/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        2/14/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        2/14/2017         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.         3/1/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        3/12/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        3/16/2017         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        3/24/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.         4/8/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        4/14/2017         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        4/22/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.         5/6/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        5/13/2017         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        5/20/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II

                                          Page 71 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 72 of 78. PageID #: 400
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  D.V.         6/2/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        6/15/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        6/29/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.         7/8/2017         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        7/13/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.        7/27/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.         8/4/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  D.V.         8/4/2017         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.         8/5/2017         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        8/31/2017         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        8/31/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  D.V.         9/5/2017         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        9/29/2017         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        9/29/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  D.V.        10/9/2017         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.       10/13/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  D.V.       10/27/2017         TJT      OXYCODONE HCL 15 MG TABS          CS‐II
  D.V.       10/27/2017         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        11/9/2017         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.       11/16/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.       11/16/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  D.V.        12/6/2017         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        12/9/2017         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  D.V.       12/15/2017         TJT      SUBSYS 600 MCG SPRAY              CS‐II
  D.V.         1/3/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.         1/3/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  D.V.         1/5/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.         2/1/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  D.V.         2/1/2018         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.         2/3/2018         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        2/14/2018         TJT      LORAZEPAM 0.5 MG TABS             CS‐IV
  D.V.         3/1/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  D.V.         3/1/2018         WJB      LORAZEPAM 0.5 MG TABS             CS‐IV
  D.V.         3/3/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        3/13/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.        3/13/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        3/17/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        3/27/2018         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        3/27/2018         TJT      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.        3/31/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        4/10/2018         TJT      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.        4/10/2018         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        4/14/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        4/16/2018         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        4/24/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II

                                          Page 72 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 73 of 78. PageID #: 401
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  D.V.        4/24/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        4/28/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.         5/2/2018         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.         5/7/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.         5/7/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        5/10/2018         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        5/10/2018         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        5/21/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        5/21/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.        5/21/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        5/24/2018         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.         6/4/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.         6/4/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.         6/4/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        6/19/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        6/20/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.        6/20/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        6/21/2018         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.         7/3/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.         7/5/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.        7/17/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        7/20/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.        7/20/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        7/20/2018         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        7/31/2018         TJT      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.         8/2/2018         TJT      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.        8/18/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        8/21/2018         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        8/29/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.         9/1/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.        9/15/2018         TJT      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.        9/18/2018         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        9/27/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.        9/29/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.       10/12/2018         WJB      XTAMPZA ER 36 MG CAPSULE          CS‐II
  D.V.       10/12/2018         WJB      HYDROMORPHONE 8 MG TABLET         CS‐II
  D.V.       10/19/2018         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.       10/27/2018         WJB      SUBSYS 400 MCG SPRAY              CS‐II
  D.V.       11/14/2018         WJB      BELBUCA 150 MCG FILM              CS‐III
  D.V.       11/19/2018         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.       11/24/2018         WJB      BELBUCA 300 MCG FILM              CS‐III
  D.V.       11/27/2018         WJB      OXYCODONE HCL 15 MG TABLET        CS‐II
  D.V.       12/11/2018         WJB      OXYCODONE HCL 15 MG TABLET        CS‐II
  D.V.       12/19/2018         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        1/17/2019         WJB      LORAZEPAM 1 MG TABS               CS‐IV

                                          Page 73 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 74 of 78. PageID #: 402
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  D.V.        2/13/2019         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        2/21/2019         TJT      OXYCODONE HCL 15 MG TABLET        CS‐II
  D.V.        3/14/2019         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        3/21/2019         WJB      OXYCODONE HCL 15 MG TABLET        CS‐II
  D.V.        4/12/2019         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        4/24/2019         WJB      OXYCODONE HCL 15 MG TABLET        CS‐II
  D.V.        5/10/2019         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        5/17/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  D.V.        5/23/2019         WJB      OXYCODONE HCL 15 MG TABLET        CS‐II
  D.V.        6/10/2019         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        6/13/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  D.V.         7/8/2019         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        7/13/2019         WJB      OXYCODONE HCL 10 MG TABS          CS‐II
  D.V.         8/6/2019         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.         8/6/2019         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        8/20/2019         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.         9/3/2019         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.         9/3/2019         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        9/17/2019         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.        10/1/2019         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.        10/1/2019         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.       10/15/2019         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.       10/29/2019         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.       10/29/2019         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.       11/12/2019         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.       11/25/2019         WJB      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.       11/25/2019         WJB      BUPRENORPHINE 20 MCG/HR PTW       CS‐III
  D.V.       11/25/2019         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.       12/10/2019         TJT      OXYCODONE HCL 20 MG TABS          CS‐II
  D.V.       12/20/2019         TJT      BUPRENORPHINE 20 MCG/HR PTW       CS‐III
  D.V.       12/23/2019         TJT      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        1/20/2020         WJB      BUPRENORPHINE 20 MCG/HR PTW       CS‐III
  D.V.        1/20/2020         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  D.V.        2/18/2020         WJB      LORAZEPAM 1 MG TABS               CS‐IV
  N.W.        3/12/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        3/12/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        3/12/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        3/12/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        4/11/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        4/11/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        4/11/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        4/11/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        5/12/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        5/12/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        5/12/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II

                                          Page 74 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 75 of 78. PageID #: 403
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  N.W.        5/12/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        5/12/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        6/11/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        6/11/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        6/11/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        6/11/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        6/11/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         7/9/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         7/9/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         7/9/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         7/9/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         8/9/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         8/9/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         8/9/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         8/9/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        9/10/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        9/10/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        9/10/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        9/10/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.       10/11/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       10/11/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       10/11/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.       10/11/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.       11/10/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.       11/10/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.       11/10/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       11/10/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       12/10/2016         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.       12/10/2016         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.       12/12/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       12/12/2016         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         1/7/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         1/7/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         1/7/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         1/7/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         2/7/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         2/7/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         2/7/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         2/7/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         3/8/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         3/8/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         3/8/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         3/8/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         4/7/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         4/7/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II

                                          Page 75 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 76 of 78. PageID #: 404
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  N.W.         4/7/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         4/7/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         5/5/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         5/5/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         5/5/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         5/5/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         6/3/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         6/3/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         6/3/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         6/3/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         7/3/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         7/3/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         7/3/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         7/3/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         8/4/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         8/4/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         8/4/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         8/4/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         9/1/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         9/1/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         9/1/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         9/1/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        9/29/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        9/29/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        9/29/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        9/29/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       10/30/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.       10/30/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.       10/30/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       10/30/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       11/28/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.       11/28/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.       11/28/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       11/28/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       12/27/2017         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.       12/27/2017         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.       12/27/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       12/27/2017         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        1/25/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        1/25/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        1/25/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        1/26/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        2/23/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        2/23/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        2/23/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II

                                          Page 76 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 77 of 78. PageID #: 405
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                       DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                      Schedule
  N.W.        3/15/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        3/24/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        3/24/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        3/24/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        3/24/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        4/23/2018         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        4/23/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        4/23/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        4/23/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        5/21/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        5/21/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        5/21/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        6/19/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        6/19/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        6/19/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        7/18/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        7/18/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        7/18/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        8/13/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        8/13/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        8/13/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        9/13/2018         TJT      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        9/13/2018         TJT      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        9/14/2018         TJT      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        10/3/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.       10/12/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.       10/12/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.       10/12/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        11/8/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        11/8/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        11/8/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        12/7/2018         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        12/7/2018         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        12/7/2018         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         1/3/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.         1/3/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         1/3/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         2/1/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.         2/1/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.         2/1/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        2/28/2019         WJB      METHADONE HCL 10 MG TABLET        CS‐II
  N.W.        2/28/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        2/28/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II
  N.W.        3/27/2019         WJB      OXYCODONE HCL 30 MG TABS          CS‐II
  N.W.        3/27/2019         WJB      FENTANYL 100 MCG/HR PATCH         CS‐II

                                          Page 77 of 78
Case: 3:21-cv-00022-JZ Doc #: 20-1 Filed: 01/25/21 78 of 78. PageID #: 406
                      CS II‐IV Prescription Drugs for the Reviewed Benes

   Bene                     Pharmacist                                         DEA CS
             Rx Fill Date                       Prescription Drug Name
  Initials                    Initials                                        Schedule
  N.W.        3/27/2019         WJB      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.        4/23/2019         TJT      FENTANYL 100 MCG/HR PATCH           CS‐II
  N.W.        4/23/2019         TJT      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.        4/23/2019         TJT      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.        5/21/2019         WJB      FENTANYL 100 MCG/HR PATCH           CS‐II
  N.W.        5/21/2019         WJB      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.        5/21/2019         WJB      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.        6/19/2019         WJB      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.        6/19/2019         WJB      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.        6/19/2019         WJB      FENTANYL 100 MCG/HR PATCH           CS‐II
  N.W.        7/17/2019         WJB      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.        7/17/2019         WJB      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.        7/17/2019         WJB      FENTANYL 100 MCG/HR PATCH           CS‐II
  N.W.        8/14/2019         WJB      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.        8/14/2019         WJB      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.        8/14/2019         WJB      FENTANYL 100 MCG/HR PATCH           CS‐II
  N.W.         9/9/2019         TJT      FENTANYL 100 MCG/HR PATCH           CS‐II
  N.W.         9/9/2019         TJT      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.         9/9/2019         TJT      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.       10/10/2019         TJT      FENTANYL 100 MCG/HR PATCH           CS‐II
  N.W.       10/10/2019         TJT      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.       10/10/2019         TJT      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.        11/9/2019         TJT      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.        11/9/2019         TJT      FENTANYL 100 MCG/HR PATCH           CS‐II
  N.W.        11/9/2019         TJT      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.        12/9/2019         TJT      FENTANYL 100 MCG/HR PATCH           CS‐II
  N.W.        12/9/2019         TJT      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.        12/9/2019         TJT      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.         1/7/2020         WJB      OXYCODONE HCL 30 MG TABS            CS‐II
  N.W.         1/7/2020         TJT      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.         1/7/2020         TJT      FENTANYL 100 MCG/HR PT72            CS‐II
  N.W.         2/5/2020         TJT      METHADONE HCL 10 MG TABLET          CS‐II
  N.W.         2/5/2020         TJT      FENTANYL 100 MCG/HR PT72            CS‐II
                                                             Total Rx Count:      3,498




                                          Page 78 of 78
